         Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 1 of 147




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                           )
In re:                                                     ) Chapter 11
                                                           )
WHITING PETROLEUM CORPORATION,                             ) Case No. 20-32021 (DRJ)
et al., 1                                                  )
                                                           )
                                    Debtors.               ) (Jointly Administered)
                                                           )

    GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGIES,
    AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
        AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The Schedules of Assets and Liabilities (collectively with attachments, the “Schedules”)
and the Statements of Financial Affairs (collectively with attachments, the “Statements,” and
together with the Schedules, the “Schedules and Statements”), filed by the above-captioned
debtors and debtors in possession (collectively, the “Debtors”), were prepared pursuant to
section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by the Debtors’ management,
with the assistance of the Debtors’ advisors, and are unaudited.

       These Global Notes and Statement of Limitations, Methodologies, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each
Debtor’s respective Schedules and Statements, and should be referred to and considered in
connection with any review of the Schedules and Statements.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information that was available at the time of preparation, inadvertent errors, inaccuracies, or
omissions may have occurred or the Debtors may discover subsequent information that requires
material changes to the Schedules and Statements. Because the Schedules and Statements contain
unaudited information, which is subject to further review, verification, and potential adjustment,
there can be no assurance that the Schedules and Statements are complete.

       The Schedules and Statements have been signed by Correne S. Loeffler, Chief Financial
Officer of Debtors Whiting Petroleum Corporation and Whiting Oil and Gas Corporation.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
    Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and
    Whiting Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite
    4700, Denver, Colorado 80203.
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 2 of 147




Accordingly, in reviewing and signing the Schedules and Statements, Ms. Loeffler necessarily
relied upon the efforts, statements, and representations of the Debtors’ other personnel and
advisors. Ms. Loeffler has not (and could not have) personally verified the accuracy of each such
statement and representation, including, but not limited to, statements and representations
concerning amounts owed to creditors, classification of such amounts, and respective creditor
addresses.

       The Global Notes supplement and are in addition to any specific notes contained in each
Debtor’s respective Schedules or Statements. Furthermore, the fact that the Debtors have prepared
Global Notes or specific notes with respect to each of the individual Debtor’s Schedules and
Statements and not to those of another should not be interpreted as a decision by the Debtors to
exclude the applicability of such Global Notes or specific notes to any of the Debtors’ other
Schedules and Statements, as appropriate.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

1.     Description of Cases. On April 1, 2020 (the “Petition Date”), the Debtors filed voluntary
       petitions for relief under chapter 11 of the Bankruptcy Code in the United States
       Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”). The
       Debtors’ chapter 11 cases are jointly administered for procedural purposes only under the
       lead case caption In re Whiting Petroleum Corporation., et al., Case No. 20-32021 (DRJ)
       (Bankr. S.D. Tex.) [Docket No. 15]. The Debtors continue to operate their businesses and
       manage their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of
       the Bankruptcy Code. On April 10, 2020, the United States Trustee for the Southern
       District of Texas appointed a statutory committee of unsecured creditors pursuant to
       section 1102(a)(1) of the Bankruptcy Code [Docket No. 127].

2.     “As Of” Information Date. To the best of the Debtors’ knowledge, the information
       provided herein represents the asset data, including available cash, of the Debtors as of the
       Petition Date. All other information including trade liabilities and principal and accrued
       interest on funded debt are provided as of the Petition Date. Amounts ultimately realized
       may vary from net book value (or whatever value was ascribed) and such variance may be
       material. Accordingly, the Debtors reserve all of their rights to amend or adjust the value
       of each asset set forth herein. In addition, the amounts shown for total liabilities exclude
       items identified as “unknown,” “disputed,” “contingent,” “unliquidated,” or
       “undetermined,” and, thus, ultimate liabilities may differ materially from those stated in
       the Schedules and Statements.

3.     General Reservation of Rights. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, inadvertent errors or omissions
       may exist. The Debtors reserve all rights to amend or supplement the Schedules and
       Statements from time to time, in all respects, as may be necessary or appropriate, including:
       the right to amend the Schedules and Statements with respect to any claim (each a “Claim”)
       description, designation, or Debtor against which the Claim is asserted; dispute or
       otherwise assert offsets or defenses to any Claim reflected in the Schedules and Statements

                                                2
     Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 3 of 147




     as to amount, liability, priority, status, or classification; subsequently designate any Claim
     as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
     enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
     the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
     constitute an admission by the Debtors that such Claim or amount is not “disputed,”
     “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
     (a) liability or (b) amounts due or owed, if any, by the Debtor against which the Claim is
     listed or against any of the Debtors. Furthermore, nothing contained in the Schedules and
     Statements shall constitute a waiver of rights with respect to these chapter 11 cases,
     including issues involving Claims, substantive consolidation, defenses, equitable
     subordination, or causes of action arising under the provisions of chapter 5 of the
     Bankruptcy Code or any other relevant nonbankruptcy laws to recover assets or avoid
     transfers. Any specific reservation of rights contained elsewhere in the Global Notes does
     not limit in any respect the general reservation of rights contained in this paragraph.

4.   Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
     Debtors prepared financial statements on a consolidated basis, which were audited
     annually. Combining the assets and liabilities set forth in the Schedules and Statements
     would result in amounts that could be substantially different from financial information
     that would be prepared on a consolidated basis under Generally Accepted Accounting
     Principles (“GAAP”). Therefore, the Schedules and Statements do not purport to represent
     financial statements prepared in accordance with GAAP nor are they intended to reconcile
     fully with any consolidated financial statements prepared by the Debtors. Unlike the
     consolidated financial statements, the Schedules and Statements reflect the assets and
     liabilities of each separate Debtor, except where otherwise indicated. Information
     contained in the Schedules and Statements has been derived from the Debtors’ books and
     records and historical financial statements. Moreover, given, among other things, the
     uncertainty surrounding the collection and ownership of certain assets and the valuation
     and nature of certain liabilities, to the extent that a Debtor shows more assets than
     liabilities, this is not an admission that the Debtor was solvent as of the Petition Date or at
     any time before the Petition Date. Likewise, to the extent a Debtor shows more liabilities
     than assets, this is not an admission that the Debtor was insolvent at the Petition Date or
     any time before the Petition Date.

5.   Confidential or Sensitive Information. There may be instances in which certain
     information in the Schedules and Statements intentionally has been redacted due to, among
     other things, concerns for the privacy of an individual. In addition, the very existence of
     certain agreements is (by the terms of such agreements) confidential. These agreements
     have been noted, however, as “Confidential” in the Schedules and Statements, where
     applicable. The alterations or redactions are limited only to what the Debtors believe is
     necessary to protect the Debtor or the applicable third-party.

6.   Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against
     third-parties as assets in the Schedules and Statements. The Debtors reserve all of their
     rights with respect to any Claims or causes of action (including avoidance actions),
     controversy, right of setoff, cross claim, counterclaim, or recoupment and any claim on

                                               3
     Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 4 of 147




     contracts or for breaches of duties imposed by law or in equity, demand, right, action, lien,
     indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
     privilege, license, and franchise of any kind or character whatsoever, known, unknown,
     fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or
     unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
     derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
     law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”)
     they may have, and neither the Global Notes nor the Schedules and Statements shall be
     deemed a waiver of any Claims or Causes of Action or in any way prejudice or impair the
     assertion of such Claims or Causes of Action.

     In the ordinary course of their business, from time to time, the Debtors become involved
     in litigation and informal disputes among third parties because the Debtors may hold funds
     on account of mineral or other interests that are the subject of the dispute. When such
     litigation or informal disputes arise, the Debtors hold the relevant funds in suspense. Upon
     the conclusion or settlement of the litigation matter or informal dispute, as evidenced by
     entry of a court order or execution of a settlement agreement or similar evidence of properly
     cured title, or mutual informal agreement, the Debtors release the funds in question to the
     appropriate third party. Because these funds may not be property of their estates, the
     Debtors do not believe they have any liability on account of such litigation, and such
     informal disputes are not included in the Schedules and Statements.

     There are certain parties who may hold potential escheatment claims or claims for funds
     held in suspense against the Debtors. These parties received notice of the Schedules,
     commencement of these chapter 11 cases, and the claims bar date. However, such claims
     are not disclosed in the Schedules to the extent that the Debtors lack sufficient information
     about the escheatment.

7.   Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
     classify, categorize, and designate the Claims, assets, executory contracts, unexpired
     leases, interests, and other items reported in the Schedules and Statements. Nevertheless,
     the Debtors may not have accurately characterized, classified, categorized, or designated
     certain items. The Debtors reserve all of their rights to recharacterize, reclassify,
     recategorize, or redesignate items reported in the Schedules and Statements at a later time
     as necessary or appropriate.

8.   Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in these
     chapter 11 cases (the “First Day Orders”), the Debtors were authorized (but not directed)
     to pay, among other things, certain prepetition Claims of employees, royalty holders,
     potential lien holders and taxing authorities. Accordingly, these liabilities may have been
     or may be satisfied in accordance with such orders and, therefore, generally are not listed
     in the Schedules and Statements. Regardless of whether such Claims are listed in the
     Schedules and Statements, to the extent such Claims are paid pursuant to an order of the
     Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to amend
     or supplement the Schedules and Statements as is necessary or appropriate, or to take other
     action as is necessary and appropriate to avoid over-payment of, or duplicate payments for,
     any such liabilities.

                                                4
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 5 of 147




9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
      and liabilities from the Schedules and Statements and certain accrued expenses.
      The Debtors also have excluded rejection damage Claims of counterparties to executory
      contracts and unexpired leases that may be rejected (if any), to the extent such damage
      Claims exist. In addition, certain immaterial or de minimis assets and liabilities may have
      been excluded. Finally, certain liabilities authorized to be paid pursuant to the First Day
      Orders are excluded from the Schedules and Statements.

11.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, otherwise
      have not expired by their terms, or have not been assigned or otherwise.

12.   Property and Equipment. Unless otherwise indicated, owned property (including real
      property) and equipment are stated at net book value. The Debtors may lease furniture,
      fixtures, and equipment from certain third-party lessors. Any such leases are set forth in
      the Schedules and Statements. Nothing in the Schedules and Statements is or shall be
      construed as an admission as to the determination as to the legal status of any lease
      (including whether any lease is a true lease or a financing arrangement), and the Debtors
      reserve all of their rights with respect thereto.

13.   Intercompany Payables and Receivables. The listing by the Debtors of any account
      between a Debtor and another Debtor is a statement of what appears in a particular Debtor’s
      books and records and does not reflect any admission or conclusion of the Debtors
      regarding the allowance, classification, characterization, validity, or priority of such
      account. The Debtors take no position in these Schedules and Statements as to whether
      such accounts would be allowed as a Claim, an Interest, or not allowed at all. The Debtors
      and all parties in interest reserve all rights with respect to such accounts.

14.   Estimates. To prepare and file the Schedules and Statements in accordance with the
      deadline established in these chapter 11 cases, management was required to make certain
      estimates and assumptions that affected the reported amounts of these assets and liabilities.
      The Debtors reserve all rights to amend the reported amounts of assets and liabilities to
      reflect changes in those estimates or assumptions.

15.   Fiscal Year. Each Debtor’s fiscal year ends on December 31.


                                                5
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 6 of 147




16.   Currency. All amounts are reflected in U.S. dollars.

17.   Executory Contracts. Although the Debtors have made diligent attempts to properly
      identify the Debtor counterparty(ies) to each executory contract on Schedule G, it is
      possible that more Debtor entities are a counterparty to certain executory contracts on
      Schedule G than listed herein. The Debtors reserve all of their rights with respect to the
      named parties of any and all executory contracts, including the right to amend Schedule G.
      In addition, although the Debtors have made diligent attempts to properly identify
      executory contracts and unexpired leases, the inclusion of a contract or lease on Schedule G
      does not constitute an admission as to the executory or unexpired nature (or non-executory
      or expired nature) of the contract or lease, or an admission as to the existence or validity of
      any Claims held by the any counterparty to such contract or lease. Furthermore, while the
      Debtors have made diligent attempts to properly identify all executory contracts and
      unexpired leases, inadvertent errors, omissions, or over inclusion may have occurred.

18.   Leases. The Debtors have not included the future obligations of any capital or operating
      leases in the Schedules and Statements. To the extent that there was an amount outstanding
      as of the Petition Date, the creditor has been included on Schedule E/F of the Schedules.

      In the ordinary course of business, certain of the Debtors may enter into agreements titled
      as leases for property, minerals, or other property interests and equipment from third-party
      lessors for use in the daily operation of their business. Any known prepetition obligations
      of the Debtors’ pursuant to the same have been listed on Schedule F, the underlying lease
      agreements are listed on Schedule G, or, if the leases are in the nature of real property
      interests under applicable state laws, on Schedule A. Nothing in the Schedules or
      Statements is, or shall be construed to be, an admission as to the determination of the legal
      status of any lease (including whether any lease is a true lease, a financing arrangement or
      a real property interest), and the Debtors reserve all rights with respect to such issues.

19.   Insiders. The Debtors have attempted to include all payments made on or within
      12 months before the Petition Date to any individual or entity deemed an “insider.” As to
      each Debtor, an individual or entity is designated as an “insider” if such individual or entity,
      based on the totality of the circumstances, has at least a controlling interest in, or exercises
      sufficient authority over, the Debtor so as to unqualifiably dictate corporate policy and the
      disposition of corporate assets.

      The listing or omission of a party as an insider for purposes of the Schedules and Statements
      is for informational purposes and is not intended to be, nor should it be, construed as an
      admission that those parties are insiders for purpose of section 101(31) of the Bankruptcy
      Code. Information regarding the individuals or entities listed as insiders in the Schedules
      and Statements may not be used for: (a) the purposes of determining (i) control of the
      Debtors; (ii) the extent to which any individual or entity exercised management
      responsibilities or functions; (iii) corporate decision-making authority over the Debtors; or
      (iv) whether such individual or entity could successfully argue that it is not an insider under
      applicable law, including the Bankruptcy Code and federal securities laws, or with respect
      to any theories of liability or (b) any other purpose.


                                                 6
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 7 of 147




      Furthermore, certain of the individuals or entities identified as insiders may not have been
      insiders for the entirety of the 12-month period, but the Debtors have included them herein
      out of an abundance of caution. The Debtors reserve all rights with respect thereto.

20.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      known amounts included in the Schedules and Statements. To the extent there are
      unknown, disputed, contingent, unliquidated, or otherwise undetermined amounts, the
      actual total may be different than the listed total.

21.   Unliquidated Claim Amounts. Claim amounts that could not be quantified by the Debtors
      are scheduled as “unliquidated.”

22.   Undetermined Amounts. The description of an amount as “unknown,” “disputed,”
      “contingent,” “unliquidated,” or “undetermined” is not intended to reflect upon the
      materiality of such amount.

23.   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary course of
      business. Such setoffs and nettings may occur due to a variety of transactions or disputes
      including, but not limited to, intercompany transactions, counterparty settlements, pricing
      discrepancies, credits, rebates, returns, refunds, negotiations, and/or disputes between the
      Debtors and their customers and/or suppliers. These normal, ordinary course setoffs and
      nettings are common to the industry. Due to the voluminous nature of setoffs and nettings,
      it would be unduly burdensome and costly for the Debtors to list each such transaction.
      Therefore, although such setoffs and other similar rights may have been accounted for
      when scheduling certain amounts, these ordinary course setoffs are not independently
      accounted for, and as such, are or may be excluded from the Debtors’ Schedules and
      Statements. In addition, some amounts listed in the Schedules and Statements may have
      been affected by setoffs or nettings by third parties of which the Debtors are not yet aware
      and/or of which the Debtors have approved to effectuate in the claims process of their
      chapter 11 cases. The Debtors reserve all rights to challenge any setoff and/or recoupment
      rights that may be asserted.

24.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products or services are listed as amounts entered on the Debtors’ books and records
      and may not reflect credits, allowances or other adjustments due from such creditors to the
      Debtors. The Debtors reserve all of their rights respecting such credits, allowances and
      other adjustments.

25.   Payments. Prior to the Petition Date, the Debtors maintained a cash management and
      disbursement system in the ordinary course of their businesses (the “Cash Management
      System”) (as more fully described in the Debtors’ Emergency Motion for Entry of Interim
      and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
      Management System and Maintain Existing Bank Accounts and (B) Continue to Perform
      Intercompany Transactions and (II) Granting Related Relief (the “Cash Management
      Motion”) [Docket No. 8]). Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their


                                               7
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 8 of 147




      Schedules and Statements to attribute any payments to a different legal entity, if
      appropriate.

26.   Restricted Stock Awards and Restricted Stock Units. In the ordinary course of business,
      the Debtors award certain restricted stock awards and restricted stock units to employees
      as part of such employees’ compensation. Because these awards represent interests in the
      Debtors, not claims, the Debtors have not listed such restricted stock awards or restricted
      stock units in the Schedules and Statements.

27.   Guaranties and Other Secondary Liability Claims. The Debtors have used their best
      efforts to locate and identify guaranties and other secondary liability claims (collectively,
      the “Guaranties”) in their executory contracts, unexpired leases, debt instruments, and
      other such agreements; however, a review of these agreements, specifically the Debtors’
      leases and contracts, is ongoing. Where such Guaranties have been identified, they have
      been included in the relevant Schedule for the Debtor or Debtors affected by such
      Guaranties. The Debtors have reflected the Guaranty obligations for both the primary
      obligor and the guarantor with respect to their financings and debt instruments on
      Schedule G. The Debtors believe that certain Guaranties embedded in the Debtors’
      executory contracts, unexpired leases, other secured financing, debt instruments, and
      similar agreements may exist and, to the extent they do, will be identified upon further
      review. Therefore, the Debtors reserve their rights to amend the Schedules to the extent
      additional Guaranties are identified.

28.   Consolidated Identification of Interests. As set forth above, the Schedules and
      Statements, in various instances, call for information that, if provided, would disclose the
      identities and personal contact information of certain individuals. The Debtors elected to
      present such sensitive information as consolidated line items of similar interests.
      The Debtors believe that producing information in this manner is necessary to both
      maintain valuable customer and vendor relationships and to protect the Debtors’ propriety
      information.

29.   Mechanics’ Liens. The property and equipment listed in the Schedules are presented
      without consideration of any mechanics’, materialmans’, or other similar statutory liens.
      Such liens may apply, and the Debtors reserve their right to dispute or challenge the
      validity, perfection, or immunity from avoidance of any lien purported to be perfected by
      a creditor.

30.   Global Notes Control. In the event that the Schedules and Statements differ from the
      Global Notes, the Global Notes shall control.

                   Specific Disclosures with Respect to the Debtors’ Schedules

31.   Schedule A/B. Real property is reported at book value, net of accumulated depreciation
      on buildings and improvements. The Debtors may have listed certain assets as real
      property when such assets are in fact personal property, or the Debtors may have listed
      certain assets as personal property when such assets are in fact real property. The Debtors


                                               8
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 9 of 147




      reserve all of their rights to recategorize or recharacterize such asset holdings to the extent
      the Debtors determine that such holdings were listed incorrectly.

      Under applicable state law, certain oil and gas leases, royalty interests, overriding royalty
      interests, non-executive mineral interests, non-participating royalty interests, rights of way,
      and easements are real property interests in law. The Debtors have included information
      about the instruments governing such interests on Schedule A, but have not duplicated such
      leases on Schedule G regardless of whether such instruments may be considered executory
      contracts within the meaning of section 365 of the Bankruptcy Code.

      Certain of the instruments reflected on Schedule A may contain renewal options,
      guarantees of payments, options to purchase, rights of first refusal, rights to lease additional
      lands, and other miscellaneous rights. Such rights, powers, duties, and obligations are not
      separately set forth on Schedule A. The Debtors hereby expressly reserve the right to assert
      that any instrument listed on Schedule A is an executory contract within the meaning of
      section 365 of the Bankruptcy Code. The Debtors reserve all of their rights, claims, and
      causes of action with respect to claims associated with any contracts and agreements listed
      on Schedule A or Schedule G, including their right to dispute or challenge the
      characterization or the structure of any transaction, document, or instrument (including any
      intercompany agreement) related to a creditors’ claim.

      The Debtors’ failure to list any rights in real property on Schedule A/B should not be
      construed as a waiver of any such rights that may exist, whether known or unknown at this
      time.

      Despite their reasonable efforts to identify all known assets, the Debtors may not have
      listed all of their Causes of Action or potential Causes of Action against third parties as
      assets in the Schedules and Statements. The Debtors reserve all of their rights with respect
      to any Causes of Action that they may have, and neither these Global Notes nor the
      Schedules and Statements shall be deemed a waiver of any such claims, causes of action,
      or avoidance actions or in any way prejudice or impair the assertion of such claims.

      There are certain parties who may hold potential escheatment claims or claims for funds
      held in suspense against the Debtors. These parties received notice of the Schedules,
      commencement of these chapter 11 cases, and the claims bar date. However, such claims
      are not disclosed in the Schedules to the extent that the Debtors lack sufficient information
      about the escheatment.

32.   Schedule A/B 3. Amounts listed reflect the bank balance not the net book value. Bank
      account balances listed in Part 1 represent the balance as of March 31, 2020.

33.   Schedule A/B 11. In the ordinary course of the Debtors’ businesses, cash settlements must
      occur after the completion of an accounting settlement cycle, which typically takes 60 days
      following the end of a production month for revenue and 90 to 120 days following the end
      of a production month for joint interest billing. The timeframe to calculate a net proceed
      for a given production month requires the following steps: (1) invoicing of joint interest
      partners and purchasers, (2) payment of capital and operating expenses, (3) receipt of gross

                                                 9
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 10 of 147




       sales revenues, (4) receipt of gross gathering, processing, and transportation expense
       payments, (5) receipt of joint interest billing payments, and (6) disbursement of payments
       to mineral and other interest owners. Accordingly, there is a significant amount of accounts
       receivable owed to the Debtors as of the Petition Date which will be recouped or
       reimbursed in the ordinary course of business.

34.    Schedule A/B 55. In instances where the Debtors were unable to determine which Debtor
       is the owner, lessor, or lessee of a building, other improved real estate, or land, the Debtors
       have listed such building, other improved real estate, or land on Schedule A/B for Debtor
       Whiting Oil and Gas Corporation.

35.    Schedule A/B 72. The Debtors file federal taxes on a consolidated basis. Net operating
       losses (“NOLs”) and general business credit carryforwards are available to offset taxable
       income or reduce the tax liability of the consolidated group, of which Whiting Petroleum
       Corporation is the parent. Amounts listed for federal NOLs and general business credit
       carryforwards are based on the Debtors’ reasonable estimates.

36.    Schedule A/B 77. Certain of the Debtors, list an aggregate value of oil and natural gas
       properties held by the applicable Debtor. Oil and gas properties are comprised of both
       proved and unproved properties. Due to the voluminous nature of the numerous assets
       associated with these properties, including, but not limited to, leases, materials, and
       equipment, the Debtors have not provided an enumerated list of the individual assets, other
       than leases, which are set forth in Schedule A/B 55.

37.    Schedule D. Except as otherwise agreed pursuant to a stipulation, or agreed order, or
       general order entered by the Bankruptcy Court that is or becomes final, the Debtors and
       their estates reserve their rights to dispute or challenge the validity, perfection, or immunity
       from avoidance of any lien purported to be granted or perfected in any specific asset to a
       creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may have
       scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
       dispute or challenge the secured nature of any such creditor’s claim or the characterization
       of the structure of any such transaction or any document or instrument related to such
       creditor’s claim. Further, while the Debtors have included the results of Uniform
       Commercial Code searches, the listing of such results is not nor shall it be deemed an
       admission as to the validity of any such lien. Conversely, the Debtors made reasonable,
       good faith efforts to include all liens on Schedule D, but may have inadvertently omitted
       an existing lien because of, among other things, the possibility that a lien may have been
       imposed after the Uniform Commercial Code searches were performed or a vendor may
       not have filed the requisite perfection documentation. Moreover, the Debtors have not
       included on Schedule D parties that may believe their Claims are secured through setoff
       rights or inchoate statutory lien rights.

       The amounts reflected outstanding under the Debtors’ prepetition funded indebtedness
       reflect approximate principal and accrued interest as of the Petition Date. Although there
       are multiple parties that hold a portion of the debt included in the Debtors’ prepetition
       secured credit facility and other funded secured indebtedness, only the administrative
       agents or indenture trustees have been listed for purposes of Schedule D.

                                                 10
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 11 of 147




       Schedule D does not include parties who have filed notices of perfection of liens pursuant
       to section 546(b) of the Bankruptcy Code.

       In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
       to scheduled claims of another Debtor, and no claim set forth on Scheduled D of any Debtor
       is intended to acknowledge claims of creditors that are otherwise satisfied or discharged
       by other entities. The descriptions provided in Schedule D are intended only as a summary.
       Reference to the applicable loan agreements and related documents is necessary for a
       complete description of the collateral and the nature, extent, and priority of any liens.
       Nothing in the Global Notes or the Schedules and Statements shall be deemed a
       modification or interpretation of the terms of such agreements.

38.    Schedule E/F, Part 1: Creditors Holding Priority Unsecured Claims. The listing of any
       claim on Schedule E/F does not constitute an admission by the Debtors that such claim is
       entitled to priority treatment under section 507 of the Bankruptcy Code. The Debtors
       reserve all of their rights to dispute the amount and the priority status of any claim on any
       basis at any time. All claims listed on the Debtors’ Schedule E/F are claims arising from
       tax, wage, or wage-related obligations to which the Debtors may potentially be liable.
       Certain of such claims, however, may be subject to ongoing audits and the Debtors are
       otherwise unable to determine with certainty the amount of many, if not all, of the
       remaining claims listed on Schedule E/F. Accordingly, the Debtors have listed all such
       claims as unknown in amount, pending final resolution of ongoing audits or other
       outstanding issues. Additionally, as more fully set forth in the Debtors’ Emergency Motion
       for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Prepetition
       Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue
       Employee Benefits Programs and (II) Granting Related Relief [Docket No. 6], claims
       against the Debtors on account of wage or wage-related obligations to independent
       contractors may maintain priority under section 507 of the Bankruptcy Code, but are
       subject to the priority cap imposed under subsections (a)(4) and (a)(5) of section 507 of the
       Bankruptcy Code. Further, to the extent such claims have been paid or may be paid
       pursuant to a court order, they may not be included on Schedule E.

39.    Schedule E/F, Part 2: Creditors Holding Non-Priority Unsecured Claims.

       The Debtors have used their reasonable best efforts to list all general unsecured claims
       against the Debtors on Schedule E/F based upon the Debtors’ existing books and records.

       The Debtors have attempted to relate all liabilities to each particular Debtor. However, in
       the ordinary course of business the Debtors do not allocate accounts payable liabilities by
       the legal entity who incurred the debt. All accounts payable liabilities are reported on
       Schedule E/F at the Debtor Whiting Oil and Gas Corporation, which is also the Debtor that
       performs the distributions. Certain creditors listed on Schedule E/F may owe amounts to
       the Debtors and, as such, the Debtors may have valid setoff or recoupment rights with
       respect to such amounts. The amounts listed on Schedule E/F do not reflect any such right
       of setoff or recoupment and the Debtors reserve all rights to assert any such setoff or
       recoupment rights. Additionally, certain creditors may assert mechanics’, materialmans’,
       or other similar liens against the Debtors for amounts listed on Schedule E/F. The Debtors

                                                11
Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 12 of 147




 reserve their right to dispute or challenge the validity, perfection, or immunity from
 avoidance of any lien purported to be perfected by a creditor listed on Schedule E/F of any
 Debtor.

 Schedule E/F does not include certain deferred credits, deferred charges, deferred
 liabilities, accruals, or general reserves. Such amounts are general estimates of liabilities
 and do not represent specific claims as of the Petition Date; however, such amounts are
 reflected on the Debtors’ books and records as required in accordance with GAAP. Such
 accruals are general estimates of liabilities and do not represent specific claims as of the
 Petition Date.

 Schedule E/F does not include certain reserves for potential unliquidated contingencies that
 historically were carried on the Debtors’ books as of the Petition Date; such reserves were
 for potential liabilities only and do not represent actual liabilities as of the Petition Date.

 The claims listed in Schedule E/F arose or were incurred on various dates. In certain
 instances, the date on which a claim arose is an open issue of fact. Determining the date
 upon which each claim in Schedule E/F was incurred or arose would be unduly
 burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each claim
 listed on Schedule E/F.

 Schedule E/F contains information regarding pending litigation involving the Debtors. In
 certain instances, the Debtor or related co-defendants that are the subject of the litigation
 may be unclear or undetermined. To the extent that litigation involving a particular Debtor
 or related co-defendant has been identified, such information is contained in the Schedule
 for that Debtor. Additionally, to the extent the identification of contingent co-defendants
 is unknown or unclear, the Debtors have listed only the underlying litigation. The amounts
 for these potential claims are listed as unknown and marked as contingent, unliquidated,
 and disputed in the Schedules.

 Schedule E/F reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases. Such prepetition amounts, however, may be paid in whole
 or in part in connection with the assumption, or assumption and assignment, of an
 executory contract or unexpired lease. In addition, Schedule E/F does not include rejection
 damage claims of the counterparties to the executory contracts or unexpired leases that
 have been or may be rejected, to the extent such damage claims exist.

 The Debtors have made reasonable efforts to locate and identify Guaranties in each of the
 executory contracts, unexpired leases, secured financings, debt instruments and other such
 agreements to which any Debtor is a party. Where Guaranties have been identified, they
 have been included in the relevant Schedules for the Debtor or Debtors affected by such
 Guaranties as a contingent and unliquidated obligation. The Debtors have placed the
 Guaranties on Schedule H for both the primary obligor and the guarantor of the relevant
 obligation. Guaranties were additionally placed on Schedule D or F for each guarantor,
 except to the extent they are associated with obligations under an executory contract or
 unexpired lease identified on Schedule G. It is possible that certain Guaranties embedded
 in the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments

                                           12
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 13 of 147




       and other such agreements may have been inadvertently omitted. The Debtors reserve their
       rights to amend the Schedules to the extent additional Guaranties are identified or such
       Guaranties are discovered to have expired or be unenforceable. In addition, the Debtors
       reserve the right to amend the Schedules and SOFAs and to re-characterize or reclassify
       any such contract or claim, whether by amending the Schedules and SOFAs or in another
       appropriate filing. Additionally, failure to list any Guaranties in the Schedules and SOFAs,
       including in any future amendments to the Schedules and SOFAs, shall not affect the
       enforceability of any Guaranties not listed.

       In addition, certain claims listed on Schedule E/F may be entitled to priority under
       section 503(b)(9) of the Bankruptcy Code.

       Additionally, as discussed in the Debtors’ Emergency Motion for Entry of Interim and
       Final Orders (I) Authorizing Payment of Mineral Obligations and (II) Granting Related
       Relief [Docket No. 18] (the “Mineral Interests Motion”), the Debtors maintain certain
       “suspended funds.” The suspended funds represent amounts on account of the Royalties
       (as defined in the Mineral Interests Motion) that are due but are otherwise unpayable for a
       variety of reasons, including incorrect contact information, unmarketable title, and ongoing
       disputes over ownership of the underlying interest. Subject to applicable laws, when and
       to the extent the Debtors are provided evidence or sufficient notice that the issue preventing
       payment of the suspended funds to the correct party is resolved, the Debtors release the
       applicable suspended funds in question. Accordingly, Schedule F does not list parties with
       potential interests in the suspended funds other than parties to litigation with respect to
       such suspended funds.

       The Debtors are obligated under various agreements to market the oil and gas production
       of certain owners of working interests to potential purchasers and remit the amounts due
       to the appropriate parties. Specifically, following the sale of production and the receipt of
       proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
       proceeds belonging to the owner of the working interest, net of all applicable mineral
       interests, gathering costs, processing and transportation expenses, and production taxes, as
       applicable. Certain agreements require the Debtors to process and forward to the
       appropriate parties, from funds otherwise belonging to third parties, the amounts due on
       account of such interests and expenses. The foregoing amounts were authorized to be paid
       under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
       included in Schedule E/F.

40.    Schedule G. While the Debtors’ existing books, records, and financial systems have been
       relied upon to identify and schedule executory contracts at each of the Debtors, and
       although reasonable efforts have been made to ensure the accuracy of Schedule G,
       inadvertent errors, omissions, or inclusions may have occurred. The Debtors do not make,
       and specifically disclaim, any representation or warranty as to the completeness or
       accuracy of the information set forth on Schedule G. The Debtors hereby reserve all of
       their rights to dispute the validity, status, or enforceability of any contract, agreement, or
       lease set forth in Schedule G and to amend or supplement Schedule G as necessary. The
       contracts, agreements, and leases listed on Schedule G may have expired or may have been
       modified, amended, or supplemented from time to time by various amendments,

                                                13
Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 14 of 147




 restatements, waivers, estoppel certificates, letters, memoranda, and other documents,
 instruments, and agreements that may not be listed therein despite the Debtors’ use of
 reasonable efforts to identify such documents. Further, unless otherwise specified on
 Schedule G, each executory contract or unexpired lease listed thereon shall include all
 exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any
 agreement, instrument, or other document that in any manner affects such executory
 contract or unexpired lease, without respect to whether such agreement, instrument, or
 other document is listed thereon.

 In some cases, the same supplier or provider appears multiple times in Schedule G. This
 multiple listing is intended to reflect distinct agreements between the applicable Debtor
 and such supplier or provider.

 In the ordinary course of business, the Debtors may have issued numerous purchase orders
 for goods, supplies, product, services, and related items which, to the extent that such
 purchase orders constitute executory contracts, are not listed individually on Schedule G.
 To the extent that goods, supplies, or product were delivered or services performed under
 purchase orders before the Petition Date, vendors’ claims with respect to such delivered
 goods, supplies, or product and performed services are included on Schedule E/F. In the
 ordinary course of business, the Debtors may have issued numerous service orders or work
 orders pursuant to a master consulting agreement or master service agreement, which
 service orders or work orders are not listed individually on Schedule G. Each master
 consulting agreement or master service agreement listed on Schedule G shall include all
 service orders or work orders entered into pursuant to such master agreement unless
 otherwise noted.

 As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
 be included in more than one category. In those instances, one category has been chosen
 to avoid duplication. Further, the designation of a category is not meant to be wholly
 inclusive or descriptive of the entirety of the rights or obligations represented by such
 contract.

 Certain of the executory contracts and unexpired leases listed on Schedule G may contain
 certain renewal options, guarantees of payment, options to purchase, rights of first refusal,
 right to lease additional space, and other miscellaneous rights. Such rights, powers, duties,
 and obligations are not set forth separately on Schedule G. In addition, the Debtors may
 have entered into various other types of agreements in the ordinary course of their business,
 such as easements, rights of way, subordination, nondisturbance, and atonement
 agreements, supplemental agreements, amendments/letter agreements, title agreements,
 and division order agreements. Such documents also are not set forth in Schedule G.

 The Debtors hereby reserve all of their rights, claims, and causes of action with respect to
 the contracts and agreements listed on Schedule G, including the right to dispute or
 challenge the characterization or the structure of any transaction, document, or instrument
 related to a creditor’s claim, to dispute the validity, status, or enforceability of any contract,
 agreement, or lease set forth in Schedule G, and to amend or supplement Schedule G as

                                            14
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 15 of 147




       necessary. The inclusion of a contract or lease on Schedule G does not constitute an
       admission as to the executory or unexpired nature (or non-executory or expired nature) of
       the contract or lease, or an admission as to the existence or validity of any Claims held by
       the counterparty to such contract or lease, and the Debtors reserve all rights in that regard,
       including, without limitation, that any agreement is not executory, has expired pursuant to
       its terms, or was terminated prepetition.

       Certain of the executory contracts and unexpired leases listed in Schedule G may have been
       assigned to, assumed by, or otherwise transferred to certain of the Debtors in connection
       with, among other things, acquisitions by the Debtors. The Debtors have attempted to list
       the appropriate Debtor parties to each contract, agreement, and lease on Schedule G;
       however, there may be instances in which other Debtor entities that are not parties to the
       contracts, agreements, and leases have been the primary entities conducting business in
       connection with these contracts, agreements, and leases. Accordingly, the Debtors have
       listed certain contracts, agreements, and leases on Schedule G of the Debtor entity
       corresponding to the applicable contracting entity which may, upon further review, differ
       from the primary entity conducting business with the counterparty to that particular
       contract, agreement, or lease. In instances where the Debtors were unable to determine
       which Debtor is the party to a contract, agreement, or lease, the Debtors have listed such
       contracts, agreements, or leases on Schedule G for Debtor Whiting Oil and Gas
       Corporation.

       In the ordinary course of business, the Debtors may have entered into confidentiality
       agreements which, to the extent that such confidentiality agreements constitute executory
       contracts, are not listed individually on Schedule G.

       In addition, Schedule G does not include rejection damage claims of the counterparties to
       the executory contracts and unexpired leases that have been or may be rejected, to the
       extent such damage claims exist.

41.    Schedule H. The Debtors have not listed any litigation-related co-Debtors on Schedule H.
       Instead, such listings can be found on the Debtors’ Schedules E/F. In addition, the Debtors
       have not listed intercompany guarantees between the Debtors.

                    Specific Disclosures with Respect to the Debtors’ Statements

1.     Statement 3. Payments to the Debtors’ bankruptcy professionals and insiders, and
       payments on account of intercompany transactions, wage garnishments, and donations are
       not included in the payments to creditors. Payments to the aforementioned parties are
       included in the following locations within the Statements: bankruptcy professionals
       (Statement 11), insiders (Statement 4), donations (Statement 9), and intercompany
       transactions (Statement 4). The listing of any individual or entity as an insider does not
       constitute an admission or determination that any such individual is or is not an insider.

2.     Statement 4. The value of restricted stock listed on Statement 4 reflects realized income
       on date of vest.


                                                15
     Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 16 of 147




      Statement 4 accounts for a respective Debtor’s intercompany transactions, as well as other
      transfers to insiders, as applicable. As described in the Cash Management Motion, in the
      ordinary course of business certain of the Debtor and non-Debtor entities and business
      divisions maintain business relationships with each other, resulting in intercompany
      receivables and payables (the “Intercompany Claims”). Any payments to another Debtor
      or non-Debtor on account of Intercompany Claims are reflective of the difference between
      the opening balance and ending balance between inception and the Petition Date. With
      respect to the Intercompany Claims between Debtors, Statement 4 reflects the book value
      adjustment of such transfers rather than an actual transfer of funds from one Debtor entity
      to another.

3.    Statement 6. For a discussion of setoff and nettings incurred by the Debtors, refer to
      paragraph 23 of these Global Notes.

4.    Statement 7. The Debtors have not included workers’ compensation claims in response to
      this question because the Debtors maintain that this disclosure would be in violation of
      certain laws, including the Health Insurance Portability and Accountability Act of 1996
      (“HIPAA”).

5.    Statement 13. Any values listed in the description of the property transferred are estimates
      and included for illustrative purposes only, as many transactions include adjustments to the
      purchase price post-closing. Further, the value of each transfer reflects an aggregate
      transaction value across all of the associated Debtor entities.

6.    Statement 21. In connection with their oil and gas assets, the Debtors are obligated,
      pursuant to their oil and gas leases and other agreements, to remit to the lessors of the oil
      and gas leases and potentially other parties their share of revenue from the producing wells
      located on the respective leases pursuant to the terms of their oil and gas lease. In addition,
      overriding royalties must be remitted to the owners of those interests, and the holders of
      non-executive mineral interests, as well as the holders of nonparticipating royalty interests,
      must receive the proceeds due to them pursuant to the applicable agreement. The foregoing
      amounts were authorized to be paid under applicable First Day Orders, may not be property
      of the Debtors’ estates, and are not included in Statement 21.

      The Debtors are obligated under various agreements to market the oil and gas production
      of certain owners of working interests to potential purchasers and remit the amounts due
      to the appropriate parties. Specifically, following the sale of production and the receipt of
      proceeds attributable thereto, the Debtors are obligated to remit the net amount of those
      proceeds belonging to the owner of the working interest, net of all applicable mineral
      interests, gathering costs, processing and transportation expenses, and production taxes, as
      applicable. Certain agreements require the Debtors to process and forward to the
      appropriate parties, from funds otherwise belonging to third parties, the amounts due on
      account of such interests and expenses. The foregoing amounts were authorized to be paid
      under applicable First Day Orders, may not be property of the Debtors’ estates, and are not
      included in Statement 21.

      The Debtors jointly own certain surplus inventory that was originally obtained on behalf

                                                16
     Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 17 of 147




      of the applicable joint interest owner for the drilling, maintenance or operation of an oil
      and gas property. If these materials are ultimately not needed at the subject property they
      may be stored as surplus inventory either at an oil and gas property site or a storage yard.

7.    Statements 22-24. The Debtors historically have operated over a substantial period of time
      and periodically have: (a) been party to judicial and administrative proceedings under
      environmental laws, (b) received notification from governmental units of potential liability
      under, or violations of, environmental laws, and (c) notified governmental units of releases
      of hazardous materials. The Debtors may no longer have active operations in a particular
      jurisdiction and may no longer have relevant records, or the records may no longer be
      complete or reasonably accessible or reviewable. In some cases, statutory document
      retention periods have passed. Further, some individuals who once possessed responsive
      information are no longer employed by the Debtors. For all these reasons, it may not be
      reasonably possible to identify and supply all of the requested information that is
      responsive to Statements 22-24. The Debtors have made commercially reasonable efforts
      to provide responsive information for matters and issues that have arisen and/or that the
      Debtors consider to have been resolved between January 2015 and April 2020. The
      Debtors acknowledge the possibility that information related to proceedings, governmental
      notices, and reported releases of hazardous materials responsive to Statements 22-24 may
      be discovered subsequent to the filing of the Schedules and Statements. The Debtors
      reserve the right to supplement or amend this response in the future if additional
      information becomes available.

      This response covers proceedings, governmental notices, and reported releases of
      hazardous materials related to the primary applicable environmental laws and does not
      include proceedings, governmental notices, or reported releases related to non-
      environmental laws, such as occupational safety and health laws or general transportation
      laws. This response is also limited to identifying circumstances in which governmental
      agencies have alleged in writing that particular operations of the Debtors are in violation
      of environmental laws and proceedings that have resulted from alleged violations of
      environmental laws. This response does not cover: (a) periodic information requests,
      investigations, or inspections from governmental units concerning compliance with
      environmental laws; or (b) routine reports and submissions concerning permitted
      discharges resulting from routine operations where such reports and submissions were
      made in compliance with regulatory requirements, such as monthly discharge monitoring
      reports, quarterly and annual air emissions reports, quarterly and annual groundwater
      monitoring reports, deviation/exceedance reports, and annual toxic release inventory
      reports. In addition, Statement 7 may identify information that is also responsive to
      Statement 22.

8.     Statement 26D. Pursuant to the requirements of the Securities Exchange Act of 1934, as
      amended, Whiting Petroleum Corporation, has filed with the U.S. Securities and Exchange
      Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K. These SEC
      filings contain consolidated financial information relating to the Debtors. Additionally,
      consolidated financial information for the Debtors is posted on the company’s website at
      http://whiting.com/investor-relations/sec-filings/. Because the SEC filings and the website
      are of public record, the Debtors do not maintain records of the parties that requested or

                                              17
Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 18 of 147




 obtained copies of any of the SEC filings from the SEC or the Debtors. In addition, in the
 ordinary course of business, the Debtors provide financial statements that may not be part
 of a public filing to certain parties, such as financial institutions, investment banks,
 debtholders, auditors, potential investors, vendors, and financial advisors. The Debtors do
 not maintain complete lists to track such disclosures. As such, the Debtors have not
 provided lists of these parties in response to this question.

                                  *       *      *




                                         18
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 19 of 147


Whiting Resources Corporation

                     Southern             Texas

           20-32023 (DRJ)




                                                                      2,736,934,501.27



                                                                        158,767,271.34
                                                                  + undetermined amounts



                                                                      2,895,701,772.61
                                                                  + undetermined amounts




                                                                      1,071,966,400.00
                                                                  + undetermined amounts




                                5a                                                  0.00



                                                                      2,399,732,385.47
                                     5b                           + undetermined amounts




                                                                      3,471,698,785.47
                                                                  + undetermined amounts
           Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 20 of 147



           Whiting Resources Corporation

                                 Southern   Texas

                      20-32023 (DRJ)




X




                                                                                 0.00




X




    None                                                                          0.00
           Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 21 of 147


           Whiting Resources Corporation                       20-32023 (DRJ)




    See Attached Rider                                                           31,858.58




                                                                                 31,858.58




X




                                                                                     0.00




X




                                                                                     0.00
             Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 22 of 147


           Whiting Resources Corporation                                20-32023 (DRJ)




 X




None                                                                                             0.00



None                                                                                             0.00




None                                                                                             0.00



Oil In Tank Inventory                      N/A   1,556,779.54   Net Book Value           1,556,779.54



                                                                                         1,556,779.54




 X




 X                          Undetermined            N/A              Undetermined


 X




 X
             Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 23 of 147



            Whiting Resources Corporation                        20-32023 (DRJ)




                                                                                    0.00




 X




None                                                                               0.00



None                                                                               0.00




See Attached Rider                                   0.00                          0.00




     None                                                                          0.00




                                                                                   0.00




X



X
            Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 24 of 147



           Whiting Resources Corporation                                20-32023 (DRJ)




X




    Automobiles                                       0.00   Net Book Value                   0.00




    None                                                                                      0.00




    None                                                                                      0.00




WOG Equipment Rentals                            65,445.33   Net Book Value              65,445.33



                                                                                         65,445.33




X



X
          Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 25 of 147


        Whiting Resources Corporation                          20-32023 (DRJ)




X




    See Attached Rider                      2,736,934,501.27                    2,736,934,501.27




                                                                                2,736,934,501.27




X


X




X




                                                                                           0.00
            Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 26 of 147



          Whiting Resources Corporation                           20-32023 (DRJ)




X




X




X




X




None                                                                                                0.00




None
                                                                                                    0.00




See Attached Rider                                                                                  0.00
                                                                                   + undetermined amounts




Kodiak Oil & Gas (USA) Inc., Plaintiff, vs. Jolene Burr, et al.                           Undetermined
                               Jurisdiction Dispute
                                     Undetermined




None                                                                                                0.00




None                                                                                                0.00




See Attached Rider                                                                       157,113,187.89




                                                                                         157,113,187.89
                                                                                   + undetermined amounts



X
  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 27 of 147



Whiting Resources Corporation                                   20-32023 (DRJ)




                                                     0.00


                                                31,858.58



                                                     0.00


                                                     0.00


                                             1,556,779.54


                                                     0.00



                                                     0.00


                                                65,445.33


                                                                2,736,934,501.27


                                                     0.00


                                           157,113,187.89
                                       + undetermined amounts

                                            158,767,271.34      2,736,934,501.27
                                   + undetermined amounts




                                                                                      2,895,701,772.61
                                                                                   + undetermined amounts
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 28 of 147


  Debtor Name: Whiting Resources Corporation                                                        Case Number: 20-32023 (DRJ)

                                                    Assets - Real and Personal Property

               Part 2, Question 8: Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent




Description                                                    Name of holder of prepayment                  Current value of debtor's interest
Prepaid Income Tax Withholding                                 North Dakota Department of Revenue                                   $31,858.58
                                                                                                    TOTAL                           $31,858.58




                                                                Page 1 of 1
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 29 of 147


Debtor Name:           Whiting Resources Corporation                                                 Case Number:         20-32023 (DRJ)

                                                       Assets - Real and Personal Property

           Part 7, Question 41: Office equipment, including all computer equipment and communication systems equipment and software




General description        Basis                        Depreciation         Net book value of     Valuation method     Current value of
                                                                             debtor's interest     used for current     debtor's interest
                                                                                                   value
Furniture & Fixtures                    $275,983.48          ($275,983.48)                   $0.00 Net Book Value                       $0.00

Computer                                $232,236.19          ($232,236.19)                   $0.00 Net Book Value                       $0.00
Hardware/Software
                                                                                                   TOTAL                                $0.00




                                                               Page 1 of 1
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 30 of 147


Debtor Name:         Whiting Resources Corporation                                                     Case Number:             20-32023 (DRJ)

                                                     Assets - Real and Personal Property

        Part 9, Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




Description and location of       Nature and extent of             Net book value of         Valuation method used        Current value of
property                          debtor's interest                debtor's interest         for current value            debtor's interest
PROVED PROPERTIES                                                       $4,197,944,162.65 Net Book Value                         $4,197,944,162.65

UNPROVED PROPERTIES                                                          $54,649,171.67 Net Book Value                           $54,649,171.67

DEPLETION                                                              ($1,515,658,833.05) Net Book Value                       ($1,515,658,833.05)

                                                                                                                 TOTAL           $2,736,934,501.27




                                                               Page 1 of 1
              Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 31 of 147


Debtor Name: Whiting Resources Corporation                                                            Case Number: 20-32023 (DRJ)

                                                   Assets - Real and Personal Property

                                      Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                 Current value of debtor's
Description                                  Policy type                           Policy number
                                                                                                                 interest
LIBERTY MUTUAL FIRE INSURANCE CO.            BUSINESS AUTOMOBILE                   AS2-641-005096-049                            Undetermined

ZURICH AMERICAN INSURANCE COMPANY COMMERCIAL CRIME POLICY                          FID 6010702-01                                Undetermined

ST PAUL FIRE & MARINE INSURANCE CO.          COMMERCIAL GENERAL                    ZLP-12P16408-19-N4                            Undetermined
(TRAVELERS)                                  LIABILITY AND UMBRELLA
BERKLEY INSURANCE COMPANY                    DIRECTORS AND OFFICERS                BPRO8044457                                   Undetermined
                                             (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
GREAT AMERICAN INSURANCE COMPANY DIRECTORS AND OFFICERS                            DFX1491120                                    Undetermined
                                 (SIDE A)
                                 (INCLUDES 6 YEAR TAIL)
ACE AMERICAN INSURANCE COMPANY               DIRECTORS AND OFFICERS                DOX G46883810 001                             Undetermined
(CHUBB)                                      (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
TWIN CITY FIRE INSURANCE COMPANY             DIRECTORS AND OFFICERS                34 DA 0298856 19                              Undetermined
(HARTFORD)                                   (SIDE A)
                                             (INCLUDES 6 YEAR TAIL)
U.S. SPECIALTY INSURANCE COMPANY             DIRECTORS, OFFICERS AND               14-MGU-19-A48183                              Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
OLD REPUBLIC INSURANCE COMPANY               DIRECTORS, OFFICERS AND               ORPRO 43568                                   Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
XL SPECIALTY INSURANCE COMPANY               DIRECTORS, OFFICERS AND               ELU164885-19                                  Undetermined
                                             CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
ZURICH AMERICAN INSURANCE COMPANY DIRECTORS, OFFICERS AND                          DOC 0139691-05                                Undetermined
                                  CORPORATE LIABILITY
                                  INSURANCE
                                  (INCLUDES 6 YEAR TAIL)
ENDURANCE AMERICAN INSURANCE                 DIRECTORS, OFFICERS AND               DOX30000831501                                Undetermined
COMPANY (SOMPO)                              CORPORATE LIABILITY
                                             INSURANCE
                                             (INCLUDES 6 YEAR TAIL)
TWIN CITY FIRE INSURANCE COMPANY             EMPLOYMENT PRACTICES                  34 GT 0299510-19                              Undetermined
(HARTFORD)                                   LIABILITY
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF 11009                                                    Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF ME1900937                                                Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)
UNDERWRITERS AT LLOYD'S LONDON &             ENERGY PACKAGE (CONTROL OF ME1900937A                                               Undetermined
COMPANIES                                    WELL, ONSHORE, OFFSHORE,
                                             CHARTERER'S LEGAL LIABILITY,
                                             OFFSHORE CONSTRUCTION,
                                             EQUIPMENT & CARGO FLOATER)



                                                                  Page 1 of 2
              Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 32 of 147


Debtor Name: Whiting Resources Corporation                                                            Case Number: 20-32023 (DRJ)

                                                   Assets - Real and Personal Property

                                      Part 11, Question 73: Interests in insurance policies or annuities



                                                                                                                   Current value of debtor's
Description                                  Policy type                           Policy number
                                                                                                                   interest
IRONSHORE SPECIALTY INSURANCE                ENVIRONMENTAL EXCESS                  002604904                                       Undetermined
COMPANY                                      LIABILITY
SYNDICATE TRV 5000 AT LLOYD'S                FIRST EXCESS LIABILITY                B0702GL308160n                                  Undetermined

TWIN CITY FIRE INSURANCE COMPANY             PENSION AND BENEFIT PLAN              34 IA 0299513-19                                Undetermined
(HARTFORD)                                   FIDUCIARY LIABILITY
FEDERAL INSURANCE COMPANY (CHUBB) PROPERTY                                         3585-75-87 DAL                                  Undetermined

STARSTONE SPECIALTY INSURANCE                SECOND EXCESS LIABILITY               AJ8205A19MAA                                    Undetermined
COMPANY, VALIDUS SPECIALTY
INSURANCE ON BEHALF OF LLOYDS
SYNDICATE 1183
STARSTONE SPECIALTY INSURANCE                SECOND EXCESS LIABILITY               CRF250841C19                                    Undetermined
COMPANY, VALIDUS SPECIALTY
INSURANCE ON BEHALF OF LLOYDS
SYNDICATE 1183
IRONSHORE SPECIALTY INSURANCE                SITE POLLUTION INCIDENT               002604704                                       Undetermined
COMPANY                                      LEGAL LIABILITY SELECT
UNDERWRITERS AT LLOYD'S                      TERRORISM                             ME1902152                                       Undetermined

QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                L19XS4N12708                                    Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                EL19LT954W3X                                    Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
QBE INTERNATIONAL MARKETS, ASCOT             THIRD EXCESS LIABILITY                ML2019MEE00110                                  Undetermined
PLACEMENT, GOTHAM INSURANCE
COMPANY
LIBERTY MUTUAL FIRE INSURANCE CO.            WORKERS COMPENSATION AND WCC-641-05096-039                                            Undetermined
(LIBERTY MUTUAL GROUP)                       EMPLOYERS LIABILITY
                                                                                                           TOTAL                         $0.00
                                                                                                                        + undetermined amounts




                                                                  Page 2 of 2
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 33 of 147


Debtor Name:          Whiting Resources Corporation                                                   Case Number:      20-32023 (DRJ)

                                                      Assets - Real and Personal Property

                                       Part 11, Question 77: Other property of any kind not already listed




Description                                                                        Current value of debtor's interest

Line Fill                                                                                                                    $2,383,944.59

Pipeline Imbalances                                                                                                          $1,559,858.87

Intercompany Receiveable - Whiting Oil and Gas Corporation                                                                 $153,169,384.43

                                                                           TOTAL                                           $157,113,187.89




                                                             Page 1 of 1
           Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 34 of 147



        Whiting Resources Corporation
                               Southern                        Texas

                    20-32023 (DRJ)




X




JPMORGAN CHASE BANK, N.A., MID-CORP       As provided in the UCC Financing Statement No.
LOAN ADMINISTRATION                       20192072565 dated: 08/14/2019                             1,071,966,400.00       Undetermined

                                          Describe the lien
10 SOUTH DEARBORN                         Guarantor to Senior Secured Revolving Credit Facility
FLOOR L2S
ATTN: MALCOM BROWN
CHICAGO, IL 60603-2003


                                           X

                         04/12/2018
                                           X



X                                          X
                                           X




ZAVANNA, LLC                              As provided in the UCC Financing Statement No.
                                                                                                        Undetermined       Undetermined
                                          20152095054 dated: 10/16/2015
                                          Describe the lien
1200 17TH STREET                          UCC Financing Statement No. 20152095054 dated:
SUITE 1100                                10/16/2015
DENVER, CO 80202


                                           X

                         Undetermined
                                           X




X                                          X
                                           X
                                           X




                           N

                                                                                                      1,071,966,400.00
                                                                                                  + undetermined amounts


                                                                                                                                4
                   Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 35 of 147

Debtor           Whiting Resources Corporation                                                              Case number (if known) 20-32023 (DRJ)
                Name




            Additional Page                                                                                                   Column A                 Column B
Part 1:                                                                                                                       Amount of claim          Value of collateral
                                                                                                                              Do not deduct the        that supports this
                                                                                                                              value of collateral      claim
 Copy this page only if more space is needed. Continue numbering the lines sequentially
 from the previous page.

2.3   Creditor's name                                        Describe debtor's property that is subject to a lien                   $ Undetermined          $ Undetermined
      ZAVANNA, LLC                                           As provided in the UCC Financing Statement No. 20152097366
                                                             dated: 10/23/2015
      Creditor's mailing address
      1200 17TH STREET                                       Describe the lien
      SUITE 1100                                             UCC Financing Statement No. 20152097366 dated: 10/23/2015
      DENVER, CO 80202




      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                              X No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
         X No                                                 X Contingent
          Yes. Have you already specified the                 X Unliquidated
               relative priority?                             X Disputed

                No. Specify each creditor, including
                 this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines N

2.4   Creditor's name                                        Describe debtor's property that is subject to a lien                   $ Undetermined          $ Undetermined
      ZAVANNA, LLC                                           As provided in the UCC Financing Statement No. 20162075032
                                                             dated: 08/17/2016
      Creditor's mailing address
      1200 17TH STREET                                       Describe the lien
      SUITE 1100                                             UCC Financing Statement No. 20162075032 dated: 08/17/2016
      DENVER, CO 80202




      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                              X No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
         X No                                                 X Contingent
          Yes. Have you already specified the                 X Unliquidated
               relative priority?                             X Disputed

                No. Specify each creditor, including
                 this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines N



Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        Page 2 of 4
                   Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 36 of 147

Debtor           Whiting Resources Corporation                                                              Case number (if known) 20-32023 (DRJ)
                Name




            Additional Page                                                                                                   Column A                 Column B
Part 1:                                                                                                                       Amount of claim          Value of collateral
                                                                                                                              Do not deduct the        that supports this
                                                                                                                              value of collateral      claim
 Copy this page only if more space is needed. Continue numbering the lines sequentially
 from the previous page.
2.5   Creditor's name                                        Describe debtor's property that is subject to a lien                   $ Undetermined          $ Undetermined
      ZAVANNA, LLC                                           As provided in the UCC Financing Statement No. 20162042084
                                                             dated: 05/09/2016
      Creditor's mailing address
      1200 17TH STREET                                       Describe the lien
      SUITE 1100                                             UCC Financing Statement No. 20162042084 dated: 05/09/2016
      DENVER, CO 80202




      Creditor's email address, if known                     Is the creditor an insider or related party?
                                                              X No
                                                                Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                 Is anyone else liable on this claim?

                                                              X No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the          As of the petition date, the claim is:
      same property?                                         Check all that apply.
         X No                                                 X Contingent
          Yes. Have you already specified the                 X Unliquidated
               relative priority?                             X Disputed

                No. Specify each creditor, including
                 this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines N




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        Page 3 of 4
                 Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 37 of 147

Debtor         Whiting Resources Corporation                                                      Case number (if known) 20-32023 (DRJ)
              Name




Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no other need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1     Last 4 digits of
         Name and address                                                                                      did you enter the           account number
                                                                                                               related creditor?           for this entity


    None




Official Form 206D              Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                              Page 4 of 4
    Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 38 of 147



    Whiting Resources Corporation
                          Southern   Texas

     20-32023 (DRJ)




X




                                                                          10
           Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 39 of 147


         Whiting Resources Corporation                                            20-32023 (DRJ)




BRUIN E&P PARTNERS, LLC                                                                            Undetermined
CROWLEY FLECK PLLP                                      X
JOHN MORRISON                                           X
PAUL J. FORSTER                                         X
JOSHUA B. COOK
100 WEST BROADWAY                                           Co-Defendant - Case #: CV 2017-0505
# 250
BISMARCK, ND 58502
                                         Undetermined




                                                                                                       46,405.47
BURLINGTON RESOURCES OIL & GAS COMPANY LP
ATTN: JEFF GRAVES, DIRECTOR, ACQUISITIONS &
DIVESTITURES                                            X
925 N. ELDRIDGE PARKWAY
SP1-21-N105
HOUSTON, TX 77079
                                                            Settlement Claim

                                         Undetermined




CHARLES D. WILKINSON                                                                               Undetermined
C/O PRINGLE & HERIGSTAD, P.C.                           X
ATTN: REED A. SODERSTROM                                X
2525 ELK DRIVE                                          X
PO BOX 1000
MINOT, ND 58701                                             Litigation - Case #: CV 2017-0505

                                         Undetermined




                                                                                                   Undetermined
EOG RESOURCES, INC.
C/O FREDRICKSON & BYRON P.A.                            X
ATTN: LAWRENCE BENDER                                   X
1133 COLLEGE DRIVE                                      X
#1000
BISMARCK, ND 58501                                          Co-Defendant - Case #: CV 2017-0505

                                         Undetermined




                                                                                                     876,693.83
EQUINOR ENERGY LP
ATTN: LAND DEPARTMENT - BAKKEN
6300 BRIDGE POINT PARKWAY, BLDG.2, STE. 100             X
AUSTIN, TX 78730

                                                            Settlement Claim

                                         Undetermined




GULFPORT ENERGY CORPORATION                                                                        Undetermined
C/O GULFPORT ENERGY CORPORATION                         X
PATRICK K. CRAINE, GENERAL COUNSEL & CORPORATE          X
SECRETARY                                               X
3001 QUAIL SPRINGS PARKWAY
OKLAHOMA CITY, OK 73134                                     Co-Defendant - Case #: CV 2017-0505

                                         Undetermined




                                                                                                   page 2 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 40 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.7       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         HRC OPERATING, LLC, A/K/A HALCÓN RESOURCES CORPORATION          As of the petition filing date, the claim is:
         CROWLEY FLECK PLLP                                              Check all that apply.
         JOHN MORRISON
         PAUL J. FORSTER                                                  X
         JOSHUA B. COOK                                                   X
         100 WEST BROADWAY                                                X
         # 250
                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.8       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JENNIFER EIDE                                                   As of the petition filing date, the claim is:
         C/O MCGEE, HANKLA, BACKES & DOBROVOLNY, PC                      Check all that apply.
         ATTN: BRYAN LEE VAN GRINSVEN
         2400 E BURDICK EXPY                                              X
         #100                                                             X
         MINOT, ND 58701                                                  X

                                                                         Basis for the claim: Co-Defendant - Case #: 53-2017-CV-00033

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.9       Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         JOLENE BURR                                                     As of the petition filing date, the claim is:
         C/O REED A. SODERSTROM                                          Check all that apply.
         2525 ELK DRIVE
         PO BOX 1000                                                      X
         MINOT, SD 58701                                                  X
                                                                          X

                                                                         Basis for the claim: Litigation - Case #: CV 2014-0048, ORDER NO. AP2016-002

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.10      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         OFFICE OF NATURAL RESOURCE REVENUE                              As of the petition filing date, the claim is:
         P.O. BOX 25165, ENTRANCE N-1                                    Check all that apply.
         BUILDING 85, 8TH ST.
         DENVER FEDERAL CENTER, CO 80225                                  X
                                                                          X
                                                                          X

                                                                         Basis for the claim: 2014-2015 Property Sale Audit Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.11      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         OFFICE OF NATURAL RESOURCE REVENUE                              As of the petition filing date, the claim is:
         P.O. BOX 25165, ENTRANCE N-1                                    Check all that apply.
         BUILDING 85, 8TH ST.
         DENVER FEDERAL CENTER, CO 80225                                  X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Audit Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 41 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.12      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         PETRO-HUNT, L.L.C.                                              As of the petition filing date, the claim is:
         CROWLEY FLECK PLLP                                              Check all that apply.
         JOHN MORRISON
         PAUL J. FORSTER                                                  X
         JOSHUA B. COOK                                                   X
         100 WEST BROADWAY                                                X
         # 250
                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.13      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         QEP ENERGY COMPANY                                              As of the petition filing date, the claim is:
         HOLLAND & HART LLP                                              Check all that apply.
         JOHN F. SHEPHERD
         TINA VAN BOCKERN                                                 X
         555 17TH STREET                                                  X
         # 3200                                                           X
         DENVER, CO 80202
                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.14      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         RIMROCK OIL AND GAS WILLISTON, LLC                              As of the petition filing date, the claim is:
         DAVIS GRAHAM & STUBBS LLP                                       Check all that apply.
         DAVID C. HOLMAN
         1550 17TH STREET                                                 X
         # 500                                                            X
         DENVER, CO 80202                                                 X

                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.15      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         SLAWSON EXPLORATION COMPANY, INC.                               As of the petition filing date, the claim is:
         GREENBERG TRAURIG, LLP                                          Check all that apply.
         ROB THOMPSON
         1200 17TH STREET                                                 X
         # 2400                                                           X
         DENVER, CO 80202                                                 X

                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.16      Nonpriority creditor's name and mailing address                                                                                    $186,591,951.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286                                               X
                                                                          X


                                                                         Basis for the claim: Guarantor on 1.25% Convertible Senior Notes due April 2020

         Date or dates debt was incurred 03/27/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 42 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.17      Nonpriority creditor's name and mailing address                                                                                    $773,811,511.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286                                               X
                                                                          X


                                                                         Basis for the claim: Guarantor on 5.75% Senior Notes due March 2021

         Date or dates debt was incurred 09/12/2013                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.18      Nonpriority creditor's name and mailing address                                                                                  $1,000,000,000.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286                                               X
                                                                          X


                                                                         Basis for the claim: Guarantor on 6.625% Senior Notes due 2026

         Date or dates debt was incurred 12/27/2017                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.19      Nonpriority creditor's name and mailing address                                                                                    $408,296,000.00

         THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.                 As of the petition filing date, the claim is:
         CORPORATE TRUST DIVISION - CORPORATE FINANCE UNIT               Check all that apply.
         101 BARCLAY STREET
         NEW YORK, NY 10286                                               X
                                                                          X


                                                                         Basis for the claim: Guarantor on 6.25% Senior Notes due April 2023

         Date or dates debt was incurred 03/27/2015                      Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.20      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT - WYOMING                                            Check all that apply.
         5353 YELLOWSTON RD.
         CHEYENNE, WY 82009                                               X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.21      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT – COLORADO                                           Check all that apply.
         2850 YOUGFIELD ST.
         LAKEWOOD, CO 80215                                               X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 43 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.22      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT – EASTERN STATES                                     Check all that apply.
         20 M STREET SE
         SUITE 950                                                        X
         WAHINGTON, DC 20003                                              X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.23      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT – MONTANA/DAKOTAS                                    Check all that apply.
         5001 SOUTHGATE DR.
         BILLINGS, MT 59101                                               X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.24      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT – NEW MEXICO                                         Check all that apply.
         301 DINOSAUR TRAIL
         SANTÉ FE, NM 87508                                               X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.25      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND                 As of the petition filing date, the claim is:
         MANAGEMENT – UTAH                                               Check all that apply.
         440 WEST 200 SOUTH
         SUITE 500                                                        X
         SALT LAKE CITY, UT 84101                                         X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.26      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         UNITED STATES DEPARTMENT OF INTERIOR, BUREAU OF LAND            As of the petition filing date, the claim is:
         MANAGEMENT                                                      Check all that apply.
         99 23RD AVE W, SUITE A
         DICKINSON, ND 58601                                              X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Royalty Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 44 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                          Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.27      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, REGION8          As of the petition filing date, the claim is:
         1595 WYNKOOP ST.                                                Check all that apply.
         DENVER, CO 80202
                                                                          X
                                                                          X
                                                                          X

                                                                         Basis for the claim: Regulatory Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.28      Nonpriority creditor's name and mailing address                                                                                      $4,234,824.42

         WHITING PETROLEUM CORPORATION                                   As of the petition filing date, the claim is:
         1700 LINCOLN STREET                                             Check all that apply.
         SUITE 4700
         DENVER, CO 80203



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.29      Nonpriority creditor's name and mailing address                                                                                     $25,874,999.75

         WHITING US HOLDING COMPANY                                      As of the petition filing date, the claim is:
         1700 LINCOLN STREET                                             Check all that apply.
         SUITE 4700
         DENVER, CO 80203



                                                                         Basis for the claim: Intercompany Payable

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.30      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         WILBUR D. WILKINSON                                             As of the petition filing date, the claim is:
         C/O PRINGLE & HERIGSTAD, P.C.                                   Check all that apply.
         ATTN: REED A. SODERSTROM
         2525 ELK DRIVE                                                   X
         PO BOX 1000                                                      X
         MINOT, ND 58701                                                  X

                                                                         Basis for the claim: Litigation - Case #: CV 2016-0472

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.31      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         WINDSOR BAKKEN, LLC                                             As of the petition filing date, the claim is:
         C/O ZUGER KIRMIS & SMITH                                        Check all that apply.
         ATTN: LAWRENCE KING
         PO BOX 1695                                                      X
         BISMARCK, ND 58502                                               X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: CV 2016-0472

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 10
                  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 45 of 147

Debtor          Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
                Name




Part 2:       Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                                                                                                                            Amount of claim
If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

3.32      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         WPX ENERGY COMPANY                                              As of the petition filing date, the claim is:
         (INTENDED DEFENDANT: WPX ENERGY WILLISTON, LLC)                 Check all that apply.
         CROWLEY FLECK PLLP
         JOHN MORRISON                                                    X
         PAUL J. FORSTER                                                  X
         JOSHUA B. COOK                                                   X
         100 WEST BROADWAY
                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.33      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         XTO ENERGY, INC.                                                As of the petition filing date, the claim is:
         C/O FREDRICKSON & BYRON P.A.                                    Check all that apply.
         1133 COLLEGE DRIVE
         #1000                                                            X
         BISMARCK, ND 58501                                               X
                                                                          X

                                                                         Basis for the claim: Co-Defendant - Case #: CV 2014-0048, ORDER NO. AP2016-
                                                                         002
         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.34      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         XTO ENERGY, INC.                                                As of the petition filing date, the claim is:
         C/O FREDRICKSON & BYRON P.A.                                    Check all that apply.
         ATTN: LAWRENCE BENDER
         1133 COLLEGE DRIVE                                               X
         #1000                                                            X
         BISMARCK, ND 58501                                               X

                                                                         Basis for the claim: Co-Defendant - Case #: CV 2017-0505

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes

3.35      Nonpriority creditor's name and mailing address                                                                                     $ Undetermined

         ZAVANNA, LLC                                                    As of the petition filing date, the claim is:
         C/O SHERMAN & HOWARD                                            Check all that apply.
         ATTN: TAMIR GOLDSTEIN
         633 SEVENTEENTH STREET                                           X
         SUITE 3000                                                       X
         DENVER, CO 80202-3622                                            X

                                                                         Basis for the claim: Threatened Litigation Claim

         Date or dates debt was incurred Undetermined                    Is the claim subject to offset?
                                                                              No
         Last 4 digits of account number                                      Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 10
                 Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 46 of 147

Debtor          Whiting Resources Corporation                                                           Case number (if known) 20-32023 (DRJ)
               Name




 Part 3:       List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.
If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



      Name and mailing address                                                                 On which line in Part 1 or Part 2 is             Last 4 digits of
                                                                                               the related creditor (if any) listed?            account number, if
                                                                                                                                                any

   1 IZETTA HOPKINS                                                                           Line 3
     C/O PRINGLE & HERIGSTAD, P.C.
     ATTN: REED A. SODERSTROM                                                                      Not listed. Explain
     2525 ELK DRIVE
     PO BOX 1000
     MINOT, ND 58701

   2 JOLENE BURR                                                                              Line 9
     C/O REED A. SODERSTROM
     2525 ELK DRIVE                                                                                Not listed. Explain
     PO BOX 1000
     MINOT, SD 58701



   3 ROBERT FINLEY                                                                            Line 3
     C/O PRINGLE & HERIGSTAD, P.C.
     ATTN: REED A. SODERSTROM                                                                      Not listed. Explain
     2525 ELK DRIVE
     PO BOX 1000
     MINOT, ND 58701

   4 RONALD RABBITHEAD                                                                        Line 3
     C/O PRINGLE & HERIGSTAD, P.C.
     ATTN: REED A. SODERSTROM                                                                      Not listed. Explain
     2525 ELK DRIVE
     PO BOX 1000
     MINOT, ND 58701

   5 XTO ENERGY, INC.                                                                         Line 33
     C/O FREDRICKSON & BYRON P.A.
     1133 COLLEGE DRIVE                                                                            Not listed. Explain
     #1000
     BISMARCK, ND 58501




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 10
  Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 47 of 147
Whiting Resources Corporation                        20-32023 (DRJ)




                                                                                        0.00




                                                                          2,399,732,385.47
                                                                      + undetermined amounts




                                                                          2,399,732,385.47
                                                                      + undetermined amounts




                                                                        Page 10 of 10
      Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 48 of 147



    Whiting Resources Corporation

                          Southern
                                                         Texas
               20-32023 (DRJ)                             11




X




                             Master Services Agreement           1888 INDUSTRIAL SERVICES LLC
                                                                 PO BOX 1180
                                                                 GREELEY, CO 80632




                             Master Services Agreement           3 FORKS SERVICES
                                                                 PO BOX 2594
                                                                 WILLISTON, ND 58802




                             Master Services Agreement           4 CORNERS HOTSHOT LLC
                                                                 PO BOX 2133
                                                                 DICKINSON, ND 58602




                             Master Services Agreement           4D CONSULTING SERVICES INC
                                                                 2 WHITETAIL DR
                                                                 COLUMBUS, MT 59019




                             Master Services Agreement           A-TEXIAN COMPRESSOR INC
                                                                 111 SKYTOP ROAD
                                                                 PO BOX 249
                                                                 TELFERNER, TX 77988-0249




                                                                                                97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 49 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ABC FENCING & OIL FIELD
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.6                                                                        PO BOX 783
            of the debtor’s interest
                                                                           BELFIELD, ND 58622


            State the term remaining
            List the contract number of
            any government contract
                                                                           ACE IN THE HOLE CONSTRUCTION
            State what the contract or     Master Services Agreement
                                                                           PO BOX 646
            lease is for and the nature
2.7                                                                        BUFFALO, SD 57720
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ACKLAM INC
            State what the contract or     Master Services Agreement
                                                                           195 TELLURIDE ST STE 7
            lease is for and the nature
2.8                                                                        BRIGHTON, CO 80601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ADVANCED PRODUCTS INC
            State what the contract or     Master Services Agreement
                                                                           PRESSURE CONTROL SYSTEMS & SUPPLY
            lease is for and the nature
2.9                                                                        PO BOX 727
            of the debtor’s interest
                                                                           ELLISVILLE, MS 39437


            State the term remaining
            List the contract number of
            any government contract
                                                                           AECOM TECHNICAL SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           1178 PAYSPHERE CIRCLE
            lease is for and the nature
2.10                                                                       CHICAGO, IL 60674
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AEGIS CHEMICAL SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 679380
            lease is for and the nature
2.11                                                                       DALLAS, TX 75267-9380
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AGAR CORPORATION INC
            State what the contract or     Master Services Agreement
                                                                           5150 TACOMA DR
            lease is for and the nature
2.12                                                                       HOUSTON, TX 77041
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 2 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 50 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           AGGIETECH ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           DBA BIG BEAR AGGITECH
            lease is for and the nature
2.13                                                                       PO BOX 7742
            of the debtor’s interest
                                                                           MIDLAND, TX 79708


            State the term remaining
            List the contract number of
            any government contract
                                                                           AIM OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           10330 LAKE ROAD STE DD
            lease is for and the nature
2.14                                                                       HOUSTON, TX 77070
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALL IN OILFIELD SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4144
            lease is for and the nature
2.15                                                                       WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALL WEATHER WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           13876 57TH ST NW
            lease is for and the nature
2.16                                                                       WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALLIANCE SOURCE TESTING LLC
            State what the contract or     Master Services Agreement
                                                                           255 GRANT ST SE STE 600
            lease is for and the nature
2.17                                                                       DECATUR, AL 35601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALLY CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 17275
            lease is for and the nature
2.18                                                                       DENVER, CO 80217
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALLY ONSITE LLC
            State what the contract or     Master Services Agreement
                                                                           992 S 4TH AVE STE 100 #463
            lease is for and the nature
2.19                                                                       BRIGHTON, CO 80601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 3 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 51 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ALMQUIST WELDING & FAB
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.20
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ALTITUDE ENERGY PARTNERS LLC
            State what the contract or     Master Services Agreement
                                                                           7197 W DERRICK DR
            lease is for and the nature
2.21                                                                       CASPER, WY 82604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AMERICAN COMPRESSOR EQUIPMENT
            State what the contract or     Master Services Agreement
                                                                           CO INC
            lease is for and the nature
2.22                                                                       PO BOX 260010
            of the debtor’s interest
                                                                           CORPUS CHRISTI, TX 78426-0010


            State the term remaining
            List the contract number of
            any government contract
                                                                           AMERICAN EAGLE ENERGY CORPORATION
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: STEVE DILLE
            lease is for and the nature
2.23                                                                       2549 WEST MAIN STREET
            of the debtor’s interest
                                                                           SUITE 2020
                                                                           LITTLETON, CO 80120
            State the term remaining
            List the contract number of
            any government contract
                                                                           AMERICAN EAGLE ENERGY CORPORATION
            State what the contract or     Assignment, Bill of Sale and
                                                                           2549 WEST MAIN STREET
            lease is for and the nature    Conveyance
2.24                                                                       SUITE 2020
            of the debtor’s interest
                                                                           LITTLETON, CO 80120


            State the term remaining
            List the contract number of
            any government contract
                                                                           AMERICAN EQUIPMENT LLC
            State what the contract or     Master Services Agreement
                                                                           451 WEST 3440 SOUTH
            lease is for and the nature
2.25                                                                       SALT LAKE CITY, UT 84115
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AMERICAN MECHANICAL SERV INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 911068
            lease is for and the nature
2.26                                                                       DENVER, CO 80291-1068
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 52 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ANCHOR DRILLING FLUIDS USA INC
            State what the contract or     Master Services Agreement
                                                                           DBA ADVANTAGE DRILLING FLUIDS
            lease is for and the nature
2.27                                                                       DEPT 5973
            of the debtor’s interest
                                                                           PO BOX 11407
                                                                           BIRMINGHAM, AL 35246-5973
            State the term remaining
            List the contract number of
            any government contract
                                                                           ANYTIME HYDROEXCAVATION LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1784
            lease is for and the nature
2.28                                                                       MINOT, ND 58702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           APEX WELL SERVICING INC
            State what the contract or     Master Services Agreement
                                                                           4970 146TH DR NW
            lease is for and the nature
2.29                                                                       WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ARC ENERGY SERVICE & SUPPLY
            State what the contract or     Master Services Agreement
                                                                           16029 NORTHWEST BLVD
            lease is for and the nature
2.30                                                                       ROBSTOWN, TX 78380
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ARCHROCK SERVICES LP
            State what the contract or     Master Services Agreement
                                                                           9807 KATY FREEWAY STE 100
            lease is for and the nature
2.31                                                                       HOUSTON, TX 77024
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ASK TRANSPORTATION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1641
            lease is for and the nature
2.32                                                                       WILLISTON, ND 58802-1641
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ASTRO CHEM LAB INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 972
            lease is for and the nature
2.33                                                                       WILLISTON, ND 58802-0972
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 5 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 53 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ATLAS OIL CO
            State what the contract or     Master Services Agreement
                                                                           PO BOX 672992
            lease is for and the nature
2.34                                                                       DETROIT, MI 48267-2992
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ATP OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           22670 CR 30
            lease is for and the nature
2.35                                                                       HUDSON, CO 80642
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AUTOMATION & ELECTRONICS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2670
            lease is for and the nature
2.36                                                                       CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           AZ FIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           3900 W COUNTY ROAD 138
            lease is for and the nature
2.37                                                                       MIDLAND, TX 79706
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           B & G ROUSTABOUT SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 818
            lease is for and the nature
2.38                                                                       WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           B H INC
            State what the contract or     Master Services Agreement
                                                                           826 SOUTH 1500 EAST
            lease is for and the nature
2.39                                                                       VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           B&B HOT OIL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           135 4TH AVENUE SE
            lease is for and the nature
2.40                                                                       DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 6 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 54 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           B.O.S. ROUSTABOUT & BACKHOE
            State what the contract or     Master Services Agreement
                                                                           SERVICE INC
            lease is for and the nature
2.41                                                                       PO BOX 8
            of the debtor’s interest
                                                                           RYDER, ND 58779-0008


            State the term remaining
            List the contract number of
            any government contract
                                                                           BACK COUNTRY SPRAYING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 560
            lease is for and the nature
2.42                                                                       BUFFALO, WY 82834
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BADGER DAYLIGHTING CORP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 95000 LB#1627
            lease is for and the nature
2.43                                                                       PHILADELPHIA, PA 19195-0001
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BADLANDS CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 367
            lease is for and the nature
2.44                                                                       GLENDIVE, MT 59330
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BADLANDS HYDROTESTING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 286
            lease is for and the nature
2.45                                                                       BOWMAN, ND 58623
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BADLANDS POWER FUELS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1369
            lease is for and the nature
2.46                                                                       MINOT, ND 58702-1369
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BADLANDS SERVICES GROUP LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2780
            lease is for and the nature
2.47                                                                       WILLISTON, ND 58802-2780
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 7 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 55 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BAKERSFIELD PIPE & SUPPLY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 60006
            lease is for and the nature
2.48                                                                       LOS ANGELES, CA 90060-0006
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BALANCED ENERGY OILFIELD
            State what the contract or     Master Services Agreement
                                                                           SERVICES USA INC
            lease is for and the nature
2.49                                                                       BOX 1865
            of the debtor’s interest
                                                                           BROOKS, AB T1R 1C6
                                                                           CANADA
            State the term remaining
            List the contract number of
            any government contract
                                                                           BANDED IRON US INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 51475
            lease is for and the nature
2.50                                                                       LAFAYETTE, LA 70505-1475
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BARANKO BROS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 0820
            lease is for and the nature
2.51                                                                       DICKINSON, ND 58602-0820
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BARR ENGINEERING COMPANY
            State what the contract or     Master Services Agreement
                                                                           4300 MARKETPOINTE DR STE 200
            lease is for and the nature
2.52                                                                       MINNEAPOLIS, MN 55435
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BARTLETT & WEST INC
            State what the contract or     Master Services Agreement
                                                                           3456 E CENTURY AVE
            lease is for and the nature
2.53                                                                       BISMARCK, ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BASIC ENERGY SERVICES LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 841903
            lease is for and the nature
2.54                                                                       DALLAS, TX 75284-1903
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 8 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 56 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BASIN CONCRETE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4264
            lease is for and the nature
2.55                                                                       WILLISTON, ND 58802-4264
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BASIN FILTRATION SYSTEMS AND
            State what the contract or     Master Services Agreement
                                                                           TUBIN' TESTIN' INC.
            lease is for and the nature
2.56                                                                       P O BOX 1918
            of the debtor’s interest
                                                                           WILLISTON, ND 58802-1918


            State the term remaining
            List the contract number of
            any government contract
                                                                           BASIN SERVICE COMPANY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 397
            lease is for and the nature
2.57                                                                       WESTHOPE, ND 58793
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BAU OIL SERVICES CORP
            State what the contract or     Master Services Agreement
                                                                           4301 W 57TH ST STE 131
            lease is for and the nature
2.58                                                                       SIOUX FALLS, SD 57108
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BEAR CREEK ENGINEERING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 6150
            lease is for and the nature
2.59                                                                       SHREVEPORT, LA 71136
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BEAVER CREEK LLC
            State what the contract or     Master Services Agreement
                                                                           3765 HWY 1806 N
            lease is for and the nature
2.60                                                                       MANDAN, ND 58554
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BENZ OIL CO INC
            State what the contract or     Master Services Agreement
                                                                           700 27TH AVENUE SE
            lease is for and the nature
2.61                                                                       KILLDEER, ND 58640
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 57 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BEST ENERGY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9
            lease is for and the nature
2.62                                                                       SOUTH HEART, ND 58655-0009
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BHS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1168
            lease is for and the nature
2.63                                                                       VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BIG HORN ANCHOR SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1738
            lease is for and the nature
2.64                                                                       WORLAND, WY 82401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BIG RED HOT OIL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1847
            lease is for and the nature
2.65                                                                       VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BIG ROY TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           759 7TH AVE NW
            lease is for and the nature
2.66                                                                       MERCER, ND 58559
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BIGHORN VAC INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1350
            lease is for and the nature
2.67                                                                       SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BILFINGER WESTCON INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1735
            lease is for and the nature
2.68                                                                       BISMARCK, ND 58502
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 10 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 58 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BIO TECH INC
            State what the contract or     Master Services Agreement
                                                                           4900 DOUGHERTY PLACE
            lease is for and the nature
2.69                                                                       OKLAHOMA CITY, OK 73179
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BJ SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 733585
            lease is for and the nature
2.70                                                                       DALLAS, TX 75373-3585
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLAC FRAC TANKS INC
            State what the contract or     Master Services Agreement
                                                                           808 COUNTY ROAD215
            lease is for and the nature
2.71                                                                       PARACHUTE, CO 81635
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLACK HAWK ENERGY SERVICES LTD
            State what the contract or     Master Services Agreement
                                                                           PO BOX 204760
            lease is for and the nature
2.72                                                                       DALLAS, TX 75320-4760
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLACK HILLS TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO DRAWER 2360
            lease is for and the nature
2.73                                                                       CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLACKDUCK POWER EQUIPMENT INC
            State what the contract or     Master Services Agreement
                                                                           1499 ANNE STREET NW
            lease is for and the nature
2.74                                                                       BEMIDJI, MN 56601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLACKEAGLE ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           230 COMMERCE DRIVE
            lease is for and the nature
2.75                                                                       BERTHOUD, CO 80513
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 11 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 59 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BLACKHAWK EQUIPMENT CORP
            State what the contract or     Master Services Agreement
                                                                           5295 VIVIAN ST
            lease is for and the nature
2.76                                                                       ARVADA, CO 80002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLACKOUT ENERGY SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 485
            lease is for and the nature
2.77                                                                       VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BLUEPRINT ENERGY PARTNERS LLC
            State what the contract or     Master Services Agreement
                                                                           2425 COLMAN CIRCLE
            lease is for and the nature
2.78                                                                       CASPER, WY 82601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BOBBY POWELL CONSTRUCTION INC.
            State what the contract or     Master Services Agreement
                                                                           3100 SOUTH MCGREGOR ROAD
            lease is for and the nature
2.79                                                                       COAHOMA, TX 79511
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BOBS OILFIELD SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           BOX 706
            lease is for and the nature
2.80                                                                       BELFIELD, ND 58622
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BORDER STATES INDUSTRIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 911105
            lease is for and the nature
2.81                                                                       DENVER, CO 80291-1105
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BORSHEIM CRANE SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1344
            lease is for and the nature
2.82                                                                       WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 12 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 60 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BOSQUE DISPOSAL SYSTEMS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 614
            lease is for and the nature
2.83                                                                       MERIDIAN, TX 76665
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRAD CONSULTING
            State what the contract or     Master Services Agreement
                                                                           465 WEST 4000 SOUTH
            lease is for and the nature
2.84                                                                       VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRAND X HYDROVAC SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1199
            lease is for and the nature
2.85                                                                       SILT, CO 81652
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRAUN INTERTEC CORPORATION
            State what the contract or     Master Services Agreement
                                                                           NW 7644 PO BOX 1450
            lease is for and the nature
2.86                                                                       MINNEAPOLIS, MN 55485-7644
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRAUN TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           BOX 1033
            lease is for and the nature
2.87                                                                       TIOGA, ND 58852
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRIGADE ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           700 17TH ST STE 1550
            lease is for and the nature
2.88                                                                       DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BRIGHAM CONSTRUCTION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1094
            lease is for and the nature
2.89                                                                       WILLISTON, ND 58802-1094
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 13 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 61 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             BRIGHAM OIL & GAS, L.P.
            State what the contract or     Operating Agreement
                                                                             ATTN: DAVID T. BRIGHAM
            lease is for and the nature
2.90                                                                         6300 BRIDGE POINT PARKWAY
            of the debtor’s interest
                                                                             BUILDING 2 - SUITE 500
                                                                             AUSTIN, TX 78730
            State the term remaining
            List the contract number of
            any government contract
                                                                             BTA OIL PRODUCERS LLC
            State what the contract or     Purchase and Sale Agreement
                                                                             ATTN: WILLIS PRICE
            lease is for and the nature    (Kodiak as buyer)
2.91                                                                         104 SOUTH PECOS
            of the debtor’s interest
                                                                             MIDLAND, TX 79701


            State the term remaining
            List the contract number of
            any government contract
                                                                             BTA OIL PRODUCES, LLC
            State what the contract or     Purchase and Sale Agreement
                                                                             ATTN: WILLIS PRICE
            lease is for and the nature
2.92                                                                         104 SOUTH PECOS
            of the debtor’s interest
                                                                             MIDLAND, TX 79701


            State the term remaining
            List the contract number of
            any government contract
                                                                             BTA OIL PRODUCES, LLC
            State what the contract or     First Amendment to Purchase and
                                                                             ATTN: WILLIS PRICE
            lease is for and the nature    Sale Agreement
2.93                                                                         104 SOUTH PECOS
            of the debtor’s interest
                                                                             MIDLAND, TX 79701


            State the term remaining
            List the contract number of
            any government contract
                                                                             BUCKHORN ENERGY OAKS DISPOSAL
            State what the contract or     Master Services Agreement
                                                                             SERVICES LLC
            lease is for and the nature
2.94                                                                         6312 S FIDDLERS GREEN CIRCLE
            of the debtor’s interest
                                                                             SUITE 300E
                                                                             GREENWOOD VILLAGE, CO 80111-4831
            State the term remaining
            List the contract number of
            any government contract
                                                                             BUCKHORN MEASUREMENT SERVICES
            State what the contract or     Master Services Agreement
                                                                             INC
            lease is for and the nature
2.95                                                                         PO BOX 28
            of the debtor’s interest
                                                                             STANLEY, ND 58784-0028


            State the term remaining
            List the contract number of
            any government contract
                                                                             BULLDOG SERVICES LLP
            State what the contract or     Master Services Agreement
                                                                             5054 BENNETT INDUSTRIAL DR #11
            lease is for and the nature
2.96                                                                         WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 14 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 62 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           BUREAU VERITAS NORTH
            State what the contract or     Master Services Agreement
                                                                           AMERICA INC
            lease is for and the nature
2.97                                                                       16800 GREENSPOINT PARK DR
            of the debtor’s interest
                                                                           STE 300S
                                                                           HOUSTON, TX 77060
            State the term remaining
            List the contract number of
            any government contract
                                                                           BURLINGTON RESOURCES OIL & GAS COMPANY LP
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: JEFF GRAVES
            lease is for and the nature
2.98                                                                       925 N. ELDRIDGE PARKWAY
            of the debtor’s interest
                                                                           HOUSTON, TX 77079


            State the term remaining
            List the contract number of
            any government contract
                                                                           BUSY BEES HOT OIL INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 11362
            lease is for and the nature
2.99                                                                       WILLISTON, ND 58803
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           BUTCHS RAT HOLE & ANCHOR
            State what the contract or     Master Services Agreement
                                                                           SERVICE, INC
            lease is for and the nature
2.100                                                                      PO BOX 1323
            of the debtor’s interest
                                                                           LEVELLAND, TX 79336


            State the term remaining
            List the contract number of
            any government contract
                                                                           BUTLER MACHINERY COMPANY
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9559
            lease is for and the nature
2.101                                                                      FARGO, ND 58106-9559
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           C & G ELECTRICAL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           61 INVERNESS DR E STE 205
            lease is for and the nature
2.102                                                                      ENGLEWOOD, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           C & J SPEC-RENT SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 679324
            lease is for and the nature
2.103                                                                      DALLAS, TX 75267-9324
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 15 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 63 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           C&H TESTING SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9907
            lease is for and the nature
2.104                                                                      BAKERSFIELD, CA 93389-1907
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CACHE TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           430 6TH AVE WEST
            lease is for and the nature
2.105                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CAHOON ENTERPRISES LLC
            State what the contract or     Master Services Agreement
                                                                           5245 142ND DR NW
            lease is for and the nature
2.106                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CALIBER MIDSTREAM PARTNERS LP
            State what the contract or     Master Services Agreement
                                                                           950 17TH ST STE 1000
            lease is for and the nature
2.107                                                                      DENVER, CO 80202-2819
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CAMERON SURFACE SYSTEMS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 731412
            lease is for and the nature
2.108                                                                      DALLAS, TX 75373-1412
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CANARY PRODUCTION SVCS LLC
            State what the contract or     Master Services Agreement
                                                                           17207 N PERIMETER DR STE 220
            lease is for and the nature
2.109                                                                      SCOTTSDALE, AZ 85255
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CAPEX OILFIELD SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           8509 OIL AVENUE
            lease is for and the nature
2.110                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 16 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 64 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CAPITAL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 640
            lease is for and the nature
2.111                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CAPITAL WELL SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1511
            lease is for and the nature
2.112                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CASTLE OILFIELD SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1472
            lease is for and the nature
2.113                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CEI ELECTRICAL CONTRACTORS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1934
            lease is for and the nature
2.114                                                                      COLSTRIP, MT 59323
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CENTRAL MOUNTAIN HOT OIL
            State what the contract or     Master Services Agreement
                                                                           SERVICES INC
            lease is for and the nature
2.115                                                                      PO BOX 1706
            of the debtor’s interest
                                                                           ROOSEVELT, UT 84066


            State the term remaining
            List the contract number of
            any government contract
                                                                           CHANCE TOOLS LTD
            State what the contract or     Master Services Agreement
                                                                           P O DRAWER J
            lease is for and the nature
2.116                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CHEMICAL WEED CONTROL INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 512
            lease is for and the nature
2.117                                                                      BROWNFIELD, TX 79316
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 17 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 65 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CHEMOIL CORP
            State what the contract or     Master Services Agreement
                                                                           4 EAST SHERIDAN STE 400
            lease is for and the nature
2.118                                                                      OKLAHOMA CITY, OK 73104
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CHIEF OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           40 1ST AVE WEST
            lease is for and the nature
2.119                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CIMARRON ENERGY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 679882
            lease is for and the nature
2.120                                                                      DALLAS, TX 75267-9882
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CIVEO USA LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 912350
            lease is for and the nature
2.121                                                                      DENVER, CO 80291-2350
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CJ INSPECTION LLC
            State what the contract or     Master Services Agreement
                                                                           BOX 425
            lease is for and the nature
2.122                                                                      PORTAL, ND 58772
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CJM CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           428 3RD AVE E
            lease is for and the nature
2.123                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CLARKCO SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 341
            lease is for and the nature
2.124                                                                      HEIDELBERG, MS 39439
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 18 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 66 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CLEAN HARBORS DISPOSAL
            State what the contract or     Master Services Agreement
                                                                           SERVICES INC
            lease is for and the nature
2.125                                                                      PO BOX 3442
            of the debtor’s interest
                                                                           BOSTON, MA 02241-3442


            State the term remaining
            List the contract number of
            any government contract
                                                                           COASTAL CHEMICAL COMPANY
            State what the contract or     Master Services Agreement
                                                                           A DIVISION OF COASTAL, INC
            lease is for and the nature
2.126                                                                      DEPT 2214
            of the debtor’s interest
                                                                           PO BOX 122214
                                                                           DALLAS, TX 75312-2214
            State the term remaining
            List the contract number of
            any government contract
                                                                           COIL TUBING PARTNERS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 80822
            lease is for and the nature
2.127                                                                      LAFAYETTE, LA 70598-0822
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           COLDSTREAM ENERGY LLC
            State what the contract or     Master Services Agreement
                                                                           8150 N CENTRAL EXPY STE 1550
            lease is for and the nature
2.128                                                                      DALLAS, TX 75206-1836
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           COLORADO TUBULARS COMPANY
            State what the contract or     Master Services Agreement
                                                                           AZTEC PIPE LLC
            lease is for and the nature
2.129                                                                      2585 TRAILRIDGE DRIVE E
            of the debtor’s interest
                                                                           LAFAYETTE, CO 80026


            State the term remaining
            List the contract number of
            any government contract
                                                                           COLTER ENERGY SERVICES USA INC
            State what the contract or     Master Services Agreement
                                                                           DEPT 3330, PO BOX 123330
            lease is for and the nature
2.130                                                                      DALLAS, TX 75312-3330
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           COMPLETE ENERGY SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 201653
            lease is for and the nature
2.131                                                                      DALLAS, TX 75320-1653
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 19 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 67 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           COMPLETE PETROLEUM INC
            State what the contract or     Master Services Agreement
                                                                           2705 HERITAGE CT
            lease is for and the nature
2.132                                                                      MINOT, ND 58703
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CONS WEED CONTROL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1567
            lease is for and the nature
2.133                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CORCORAN OILFIELD SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           221 LOMOND LANE
            lease is for and the nature
2.134                                                                      BILLINGS, MT 59101
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CORE LABORATORIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 841787
            lease is for and the nature
2.135                                                                      DALLAS, TX 75284-1787
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CORE-TECH WIRELINE SERVICES
            State what the contract or     Master Services Agreement
                                                                           DEPT 112
            lease is for and the nature
2.136                                                                      PO BOX 701683
            of the debtor’s interest
                                                                           TULSA, OK 74170


            State the term remaining
            List the contract number of
            any government contract
                                                                           COVENANT TESTING TECHNOLOGIES
            State what the contract or     Master Services Agreement
                                                                           1600 HIGHWAY 6
            lease is for and the nature
2.137                                                                      SUITE 360
            of the debtor’s interest
                                                                           SUGARLAND, TX 77478


            State the term remaining
            List the contract number of
            any government contract
                                                                           CRAFT ELECTRIC INC
            State what the contract or     Master Services Agreement
                                                                           2808 S MAIN ST
            lease is for and the nature
2.138                                                                      MINOT, ND 58701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 20 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 68 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CREEDENCE ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 3480
            lease is for and the nature
2.139                                                                      MINOT, ND 58702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CRIMSON ENERGY LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 64
            lease is for and the nature
2.140                                                                      GULF SHORES, AL 36547
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CROSSFIRE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 844339
            lease is for and the nature
2.141                                                                      DALLAS, TX 75284-4339
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CROWELL TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           1106 CANNON LANE
            lease is for and the nature
2.142                                                                      WASHBURN, ND 58577
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CROWLEY FLECK PLLP
            State what the contract or     Engagement Letter
                                                                           ATTN: KENT REIERSON
            lease is for and the nature
2.143                                                                      PO BOX 1206
            of the debtor’s interest
                                                                           WILLISTON, ND 58802-1206


            State the term remaining
            List the contract number of
            any government contract
                                                                           CROZIER OILFIELD SERVICES
            State what the contract or     Master Services Agreement
                                                                           HC 67 BOX 176
            lease is for and the nature
2.144                                                                      WHITEROCKS, UT 84085
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CRUZ ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           10944 27D ST SW
            lease is for and the nature
2.145                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 21 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 69 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CS WELDING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1323
            lease is for and the nature
2.146                                                                      STANLEY, ND 58784
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CUDD PRESSURE CONTROL INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 203379
            lease is for and the nature
2.147                                                                      DALLAS, TX 75320-3379
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CUDD PUMPING SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 203379
            lease is for and the nature
2.148                                                                      DALLAS, TX 75320-3379
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CURT'S TOOL INSPECTION INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 804
            lease is for and the nature
2.149                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CUSTOM CHEMICAL SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           43 LANE 16
            lease is for and the nature
2.150                                                                      CODY, WY 82414
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CUTTERS WIRELINE SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           11700 KATY FREEWAY STE 330
            lease is for and the nature
2.151                                                                      HOUSTON, TX 77079
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           CVH TRUCKING
            State what the contract or     Master Services Agreement
                                                                           5205 MELLOWSUN DR
            lease is for and the nature
2.152                                                                      BISMARCK, ND 58503
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 22 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 70 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           CYCLONE DRILLING - DRILLING
            State what the contract or     Master Services Agreement
                                                                           5800 MOHAN RD
            lease is for and the nature
2.153                                                                      GILLETTE, WY 82718
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           D & G TESTERS & SUPPLY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 70311
            lease is for and the nature
2.154                                                                      ODESSA, TX 79763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           D & L PARAFFIN INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 517
            lease is for and the nature
2.155                                                                      TIOGA, ND 58852-0517
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           D C METER SERVICE
            State what the contract or     Master Services Agreement
                                                                           PO BOX 869
            lease is for and the nature
2.156                                                                      PLAINS HWY
            of the debtor’s interest
                                                                           DENVER CITY, TX 79323


            State the term remaining
            List the contract number of
            any government contract
                                                                           D3 INSPECTION
            State what the contract or     Master Services Agreement
                                                                           CHAD PITTSLEY
            lease is for and the nature
2.157                                                                      PO BOX 2023
            of the debtor’s interest
                                                                           TIOGA, ND 58852


            State the term remaining
            List the contract number of
            any government contract
                                                                           DACOTAH WEST CRANE SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4433
            lease is for and the nature
2.158                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAK-TANA WIRELINE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 733608
            lease is for and the nature
2.159                                                                      DALLAS, TX 75373-3608
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 23 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 71 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DAKOTA DEADMAN AND ANCHOR
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.160                                                                      1 167TH ST SE
            of the debtor’s interest
                                                                           NORWICH, ND 58768


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA ENERGY TECHNOLOGIES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 516
            lease is for and the nature
2.161                                                                      FRUITA, CO 81521-0516
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA FENCE
            State what the contract or     Master Services Agreement
                                                                           PO BOX 3066
            lease is for and the nature
2.162                                                                      MINOT, ND 58702-3066
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA HOT SHOT
            State what the contract or     Master Services Agreement
                                                                           3218 111TH H AVE W STE R
            lease is for and the nature
2.163                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAKOTA PIPE INSPECTION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1919
            lease is for and the nature
2.164                                                                      WILLISTON, ND 58802-1919
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAN FLADELANDS WELL SERV INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 99
            lease is for and the nature
2.165                                                                      VELVA, ND 58790
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DARBY'S WELDING & MACHINE INC
            State what the contract or     Master Services Agreement
                                                                           78 48TH AVE SW
            lease is for and the nature
2.166                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 24 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 72 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DAVE NORRIS CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 415
            lease is for and the nature
2.167                                                                      EVANSTON, WY 82931-0415
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAVIS & DAVIS COMPANY
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9922
            lease is for and the nature
2.168                                                                      DENVER, CO 80209-0922
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DAVIS GRAHAM & STUBBS LLP
            State what the contract or     Engagement Letter
                                                                           1550 17TH STREET
            lease is for and the nature
2.169                                                                      SUITE 500
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           DC POWER TONG LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 7863
            lease is for and the nature
2.170                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DDT SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 286
            lease is for and the nature
2.171                                                                      WIBAUX, MT 59353
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DEAN R BAUSTE TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           15224 40TH ST NW
            lease is for and the nature
2.172                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DECCA CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 512007
            lease is for and the nature
2.173                                                                      LOS ANGELES, CA 90051-0007
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 25 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 73 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DEMON OILFIELD SERVICES CORP
            State what the contract or     Master Services Agreement
                                                                           5073 146TH AVENUE NW
            lease is for and the nature
2.174                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DEXTER ATC FIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 95441
            lease is for and the nature
2.175                                                                      GRAPEVINE, TX 76099-9734
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DIAMOND D SLICKLINE SERVICE
            State what the contract or     Master Services Agreement
                                                                           COMPANY INC
            lease is for and the nature
2.176                                                                      P O BOX 216
            of the debtor’s interest
                                                                           SNYDER, TX 79550


            State the term remaining
            List the contract number of
            any government contract
                                                                           DIAMONDBACK FIELD SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 188
            lease is for and the nature
2.177                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DIRTY BIRDS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 423
            lease is for and the nature
2.178                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DIVERSIFIED EQUIPMENT LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 154
            lease is for and the nature
2.179                                                                      PLAINS, TX 79355
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DNB ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           109 6TH AVE SE
            lease is for and the nature
2.180                                                                      STE 400 #4161
            of the debtor’s interest
                                                                           WATFORD CITY, ND 58854


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 26 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 74 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DNOW LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 200822
            lease is for and the nature
2.181                                                                      DALLAS, TX 75320-0822
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DON-NAN PUMP & SUPPLY CO INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 11367
            lease is for and the nature
2.182                                                                      MIDLAND, TX 79702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DOUBLE D OIL FIELD SERVICES
            State what the contract or     Master Services Agreement
                                                                           LLC
            lease is for and the nature
2.183                                                                      622 ANTELOPE CIRCLE
            of the debtor’s interest
                                                                           BILLINGS, MT 59105


            State the term remaining
            List the contract number of
            any government contract
                                                                           DOUBLE EE SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 2417
            lease is for and the nature
2.184                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DRAGON PRODUCTS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 3127
            lease is for and the nature
2.185                                                                      1655 LOUISIANA STREET
            of the debtor’s interest
                                                                           BEAUMONT, TX 77704-3127


            State the term remaining
            List the contract number of
            any government contract
                                                                           DRILLCHEM DRILLING SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           LLC
            lease is for and the nature
2.186                                                                      PO BOX 81735
            of the debtor’s interest
                                                                           LAFAYETTE, LA 70598-1735


            State the term remaining
            List the contract number of
            any government contract
                                                                           DRILLING TOOLS INTERNATIONAL
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.187                                                                      PO BOX 677901
            of the debtor’s interest
                                                                           DALLAS, TX 75267-7901


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 27 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 75 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           DUCEY'S ELECTRIC INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 606
            lease is for and the nature
2.188                                                                      RANGELY, CO 81648
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DURAROOT LLC
            State what the contract or     Master Services Agreement
                                                                           4626 COUNTY ROAD 65
            lease is for and the nature
2.189                                                                      KEENESBURG, CO 80643-8731
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DUSTY CARROLL
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.190
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DXP ENTERPRISES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 840511
            lease is for and the nature
2.191                                                                      DALLAS, TX 75284-0511
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DYNAMIC WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2736
            lease is for and the nature
2.192                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           DYNASTY ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 81566
            lease is for and the nature
2.193                                                                      LAFAYETTE, LA 70598
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           E SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 996
            lease is for and the nature
2.194                                                                      BELFIELD, ND 58622
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 28 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 76 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           EAGLE OILFIELD RENTALS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1382
            lease is for and the nature
2.195                                                                      MINOT, ND 58702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EARLS ELECTRIC INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 576
            lease is for and the nature
2.196                                                                      WILLISTON, ND 58802-0576
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EARTH SERVICE & ABATEMENT LLC
            State what the contract or     Master Services Agreement
                                                                           6700 E 50TH
            lease is for and the nature
2.197                                                                      COMMERCE CITY, CO 80022
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ECOPOINT INC
            State what the contract or     Master Services Agreement
                                                                           225 HUTTON AVE
            lease is for and the nature
2.198                                                                      RIFLE, CO 81650
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EDI Q2 ALS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 206847
            lease is for and the nature
2.199                                                                      DALLAS, TX 75320-6847
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELECTRIC MOTOR REPAIR INC
            State what the contract or     Master Services Agreement
                                                                           723 NORTH MAIN
            lease is for and the nature
2.200                                                                      DENVER CITY, TX 79323
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE HOT OIL INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1369
            lease is for and the nature
2.201                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 29 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 77 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ELITE INSPECTION SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1919
            lease is for and the nature
2.202                                                                      WILLISTON, ND 58802-1919
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE LIFT SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 18
            lease is for and the nature
2.203                                                                      HARWOOD, ND 58042
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE OIL FIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 11
            lease is for and the nature
2.204                                                                      KIMBALL, NE 69145
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE PIPELINE SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1130
            lease is for and the nature
2.205                                                                      COLORADO CITY, TX 79512
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE SAFETY INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           1918 S COUNTY ROAD 1085
            lease is for and the nature
2.206                                                                      MIDLAND, TX 79706
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELITE SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           261 TERRA VISTA ST
            lease is for and the nature
2.207                                                                      BRIGHTON, CO 80601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ELKHORN WELL SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           12697 30TH ST NW
            lease is for and the nature
2.208                                                                      BELFIELD, ND 58622
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 30 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 78 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           EMERALD OIL, INC.
            State what the contract or     Purchase and Sale Agreement
                                                                           1600 BROADWAY STE 1360
            lease is for and the nature    (Kodiak as seller)
2.209                                                                      DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EMERALD OIL, INC.
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: MCANDREW RUDISILL
            lease is for and the nature
2.210                                                                      1600 BROADWAY
            of the debtor’s interest
                                                                           SUITE 1360
                                                                           DENVER, CO 80202
            State the term remaining
            List the contract number of
            any government contract
                                                                           EMERALD WB LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           200 COLUMBINE STREET
            lease is for and the nature    (Kodiak as seller)
2.211                                                                      SUITE 500
            of the debtor’s interest
                                                                           DENVER, CO 80206


            State the term remaining
            List the contract number of
            any government contract
                                                                           EMERALD WB LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           200 COLUMBINE STREET
            lease is for and the nature
2.212                                                                      SUITE 500
            of the debtor’s interest
                                                                           DENVER, CO 80206


            State the term remaining
            List the contract number of
            any government contract
                                                                           EMIT TECHNOLOGIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 6785
            lease is for and the nature
2.213                                                                      SHERIDAN, WY 82801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENDURA PRODUCTS CORP
            State what the contract or     Master Services Agreement
                                                                           400 W ILLINOIS STE 100
            lease is for and the nature
2.214                                                                      MIDLAND, TX 79701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENDURANCE LIFT SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 843175
            lease is for and the nature
2.215                                                                      DALLAS, TX 75284-3175
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 31 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 79 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ENDURING BLOCK LLC
            State what the contract or     Master Services Agreement
                                                                           6515 LUSSIER DR
            lease is for and the nature
2.216                                                                      SUGAR LAND, TX 77479
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENERFLEX ENERGY SYSTEMS INC
            State what the contract or     Master Services Agreement
                                                                           10815 TELGE ROAD
            lease is for and the nature
2.217                                                                      HOUSTON, TX 77095
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENERGY GAS COMPRESSION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 928
            lease is for and the nature
2.218                                                                      CORPUS CHRISTI, TX 78403
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENERGY PARTNERS CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           30 N GOULD ST STE 2163
            lease is for and the nature
2.219                                                                      SHERIDAN, WY 82801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENERSTAR RENTALS & SERVICES
            State what the contract or     Master Services Agreement
                                                                           LTD
            lease is for and the nature
2.220                                                                      102 579-3RD ST SE
            of the debtor’s interest
                                                                           MEDICINE HAT, AB T1A 0H2
                                                                           CANADA
            State the term remaining
            List the contract number of
            any government contract
                                                                           ENGLOBAL US INC
            State what the contract or     Master Services Agreement
                                                                           ATTN DEPOSITS
            lease is for and the nature
2.221                                                                      654 N SAM HOUSTON PKWY E #400
            of the debtor’s interest
                                                                           HOUSTON, TX 77060-5914


            State the term remaining
            List the contract number of
            any government contract
                                                                           ENVIRONMENTAL MATERIALS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 22745
            lease is for and the nature
2.222                                                                      BILLINGS, MT 59104
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 32 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 80 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           EQUINOR ENERGY LP
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: LAND DEPARTMENT
            lease is for and the nature
2.223                                                                      6300 BRIDGE POINT PARKWAY
            of the debtor’s interest
                                                                           BUILDING 2 - SUITE 100
                                                                           AUSTIN, TX 78703
            State the term remaining
            List the contract number of
            any government contract
                                                                           EQUINOR ENERGY LP
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: LAND DEPARTMENT
            lease is for and the nature
2.224                                                                      6300 BRIDGE POINT PARKWAY
            of the debtor’s interest
                                                                           BUILDING 2 - SUITE 100
                                                                           AUSTIN, TX 78703
            State the term remaining
            List the contract number of
            any government contract
                                                                           ESTVOLD CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           DALE ESTVOLD
            lease is for and the nature
2.225                                                                      4011 84TH AVE NW
            of the debtor’s interest
                                                                           NEW TOWN, ND 58763


            State the term remaining
            List the contract number of
            any government contract
                                                                           ESTVOLD OILFIELD SERVICES, INC
            State what the contract or     Master Services Agreement
                                                                           JAKE ESTVOLD
            lease is for and the nature
2.226                                                                      PO BOX 1191
            of the debtor’s interest
                                                                           NEW TOWN, ND 58763-1191


            State the term remaining
            List the contract number of
            any government contract
                                                                           EVENSON CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           3707 7TH ST W APT 422
            lease is for and the nature
2.227                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EVO INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           EV DOWNHOLE VIDEO
            lease is for and the nature
2.228                                                                      1557 W SAM HOUSTON PKWY N
            of the debtor’s interest
                                                                           STE 100
                                                                           HOUSTON, TX 77043
            State the term remaining
            List the contract number of
            any government contract
                                                                           EVOLUTION COMPLETIONS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1005
            lease is for and the nature
2.229                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 33 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 81 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           EVOLUTION HYDROTESTING LLC
            State what the contract or     Master Services Agreement
                                                                           3702 HW 58
            lease is for and the nature
2.230                                                                      FAIRVIEW, MT 59221
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EVOLUTION MANAGEMENT INC
            State what the contract or     Master Services Agreement
                                                                           409 8TH AVE E
            lease is for and the nature
2.231                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EXCEED OILFIELD EQUIPMENT INC
            State what the contract or     Master Services Agreement
                                                                           8300 CYPRESS CREEK PKWY
            lease is for and the nature
2.232                                                                      STE 400
            of the debtor’s interest
                                                                           HOUSTON, TX 77070


            State the term remaining
            List the contract number of
            any government contract
                                                                           EXPERTOOL LLC
            State what the contract or     Master Services Agreement
                                                                           1025 17TH ST SE
            lease is for and the nature
2.233                                                                      MINOT, ND 58701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           EXTREME UNDERGROUND HDD LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1406
            lease is for and the nature
2.234                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           F & D OILFIELD MAINTENANCE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 88
            lease is for and the nature
2.235                                                                      BAKER, MT 59313
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FALCON TECHNOLOGIES & SERVICES
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.236                                                                      PO BOX 734260
            of the debtor’s interest
                                                                           DALLAS, TX 75373-4260


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 34 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 82 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           FLARE INDUSTRIES LLC
            State what the contract or     Master Services Agreement
                                                                           16310 BRATTON LANE
            lease is for and the nature
2.237                                                                      BLDG 3 STE 350
            of the debtor’s interest
                                                                           AUSTIN, TX 78728


            State the term remaining
            List the contract number of
            any government contract
                                                                           FLOGISTIX LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 731389
            lease is for and the nature
2.238                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FLOWCO PRODUCTION SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           DEPT 229
            lease is for and the nature
2.239                                                                      PO BOX 4458
            of the debtor’s interest
                                                                           HOUSTON, TX 77210-4458


            State the term remaining
            List the contract number of
            any government contract
                                                                           FLOWCORE SYSTEMS
            State what the contract or     Master Services Agreement
                                                                           4401 16TH AVE W STE B
            lease is for and the nature
2.240                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FOLLMAN CONSULTING
            State what the contract or     Master Services Agreement
                                                                           6675 WILLOW RD N
            lease is for and the nature
2.241                                                                      TOWNER, ND 58788
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FRANDSON SAFETY INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 1848
            lease is for and the nature
2.242                                                                      WORLAND, WY 82401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FRANZ CONSTRUCTION INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 1046
            lease is for and the nature
2.243                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 35 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 83 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           FREAR CONSULTING INC DBA
            State what the contract or     Master Services Agreement
                                                                           FCI CONSULTING & INSPECTION
            lease is for and the nature
2.244                                                                      PO BOX 50245
            of the debtor’s interest
                                                                           BELLEVUE, WA 98015-0245


            State the term remaining
            List the contract number of
            any government contract
                                                                           FRONTLINE CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           2900 41ST AVE
            lease is for and the nature
2.245                                                                      GREELEY, CO 80634
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FROST BACK CONSULTING
            State what the contract or     Master Services Agreement
                                                                           81 KRAUSE LANE
            lease is for and the nature
2.246                                                                      KALSPELL, MT 59901
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           FUZION FIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 200638
            lease is for and the nature
2.247                                                                      EVANS, CO 80620
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           G & G GARBAGE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1178
            lease is for and the nature
2.248                                                                      BAKER, MT 59313
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           G & W TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 10383
            lease is for and the nature
2.249                                                                      MIDLAND, TX 79702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           G STYLE TRANSPORT LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2104
            lease is for and the nature
2.250                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 36 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 84 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           GEO DRILLING FLUIDS INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 1478
            lease is for and the nature
2.251                                                                      BAKERSFIELD, CA 93302
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GLACIER OILFIELD SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           7345 HIGHWAY 789
            lease is for and the nature
2.252                                                                      LANDER, WY 82520
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GLINES ELECTRIC LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 221
            lease is for and the nature
2.253                                                                      BUFFALO, SD 57720
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GO WIRELINE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1343
            lease is for and the nature
2.254                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GOODNIGHT MIDSTREAM
            State what the contract or     Master Services Agreement
                                                                           5910 N CENTRAL EXPWY STE 630
            lease is for and the nature
2.255                                                                      DALLAS, TX 75206
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GRACO FISHING & RENTAL TOOLS
            State what the contract or     Master Services Agreement
                                                                           INC DBA GRACO OILFIELD SERVICES
            lease is for and the nature
2.256                                                                      5300 TOWN & COUNTRY BLVD
            of the debtor’s interest
                                                                           STE 220
                                                                           FRISCO, TX 75034-6890
            State the term remaining
            List the contract number of
            any government contract
                                                                           GRAVITY OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 734128
            lease is for and the nature
2.257                                                                      DALLAS, TX 75373-4128
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 37 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 85 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           GREAT PLAINS ANALYTICAL
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.258
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GREGS WELDING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1807
            lease is for and the nature
2.259                                                                      GILLETTE, WY 82717
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GREYROCK CEMENTING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1751
            lease is for and the nature
2.260                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GST CASING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2104
            lease is for and the nature
2.261                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GULF COAST LEASE SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1541
            lease is for and the nature
2.262                                                                      EL CAMPO, TX 77437
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GULF COAST WEED CONTROL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 368
            lease is for and the nature
2.263                                                                      REFUGIO, TX 78377
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           GUSTAFSON SEPTIC SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           6746 HWY 8
            lease is for and the nature
2.264                                                                      STANLEY, ND 58784
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 38 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 86 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           GYRODATA INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 650823 DEPT 41240
            lease is for and the nature
2.265                                                                      DALLAS, TX 75265
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           H & H ELECTRIC INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2167
            lease is for and the nature
2.266                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           H&L RENTAL & WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 667
            lease is for and the nature
2.267                                                                      EUFAULA, OK 74432
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           H-2 ENTERPRISES LLC
            State what the contract or     Master Services Agreement
                                                                           4626 COUNTY RD 65
            lease is for and the nature
2.268                                                                      KEENESBURG, CO 80643
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           H2E INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           808 N MAIN ST
            lease is for and the nature
2.269                                                                      SPEARFISH, SD 57783
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HAGMAN TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           6729 W LAKE BOREM RD
            lease is for and the nature
2.270                                                                      MYTON, UT 84052
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HALL TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 468
            lease is for and the nature
2.271                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 39 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 87 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           HALLIBURTON ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 301341
            lease is for and the nature
2.272                                                                      DALLAS, TX 75303-1341
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HAMILTON CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           1160 HARMON WAY
            lease is for and the nature
2.273                                                                      BOZEMAN, MT 59718
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HARBISON FISCHER INC
            State what the contract or     Master Services Agreement
                                                                           901 N CROWLEY RD
            lease is for and the nature
2.274                                                                      CROWLEY, TX 76036
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HARSTAD TRUCKING
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.275
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HEAT WAVES HOT OIL SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           DEPT 3782
            lease is for and the nature
2.276                                                                      PO BOX 123782
            of the debtor’s interest
                                                                           DALLAS, TX 75312-3782


            State the term remaining
            List the contract number of
            any government contract
                                                                           HI-LINE TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1066
            lease is for and the nature
2.277                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HIGH PLAINS TRANSPORT INC.
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1106
            lease is for and the nature
2.278                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 40 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 88 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           HIGHLANDS ENGINEERING &
            State what the contract or     Master Services Agreement
                                                                           SURVEYING PLLC
            lease is for and the nature
2.279                                                                      319 24TH ST EAST
            of the debtor’s interest
                                                                           DICKINSON, ND 58601


            State the term remaining
            List the contract number of
            any government contract
                                                                           HILAND PARTNERS HOLDINGS LLC
            State what the contract or     Gas G&P Agreement- fixed fee
                                                                           8811 SOUTH YALE
            lease is for and the nature
2.280                                                                      SUITE 200
            of the debtor’s interest
                                                                           TULSA, OK 74137-3650


            State the term remaining
            List the contract number of
            any government contract
                                                                           HILAND PARTNERS LP
            State what the contract or     Gas G&P Agreement- fixed fee
                                                                           19100 RIDGEWOOD PARKWAY
            lease is for and the nature
2.281                                                                      SAN ANTONIO, TX 78529
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HILAND PARTNERS LP
            State what the contract or     Gas G&P Agreement- fixed fee
                                                                           19100 RIDGEWOOD PARKWAY
            lease is for and the nature
2.282                                                                      SAN ANTONIO, TX 78529
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HLEBECHUK CONSTRUCTION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 738
            lease is for and the nature
2.283                                                                      BELFIELD, ND 58622-0738
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HORAB TRANSPORT COMPANY
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4005
            lease is for and the nature
2.284                                                                      WILLISTON, ND 58802-4005
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HORIZON ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           251 PRAIRIEWOOD DR S
            lease is for and the nature
2.285                                                                      FARGO, ND 58103
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 41 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 89 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           HORIZON RESOURCES INC
            State what the contract or     Master Services Agreement
                                                                           317 2ND ST WEST
            lease is for and the nature
2.286                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HOT WHEELS SERVICES
            State what the contract or     Master Services Agreement
                                                                           35013 CTY RD 126
            lease is for and the nature
2.287                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HRL COMPLIANCE SOLUTIONS INC
            State what the contract or     Master Services Agreement
                                                                           2385 F 1/2 ROAD
            lease is for and the nature
2.288                                                                      GRAND JUNCTION, CO 81505
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HUCO CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           419 E 23RD ST
            lease is for and the nature
2.289                                                                      HOUSTON, TX 77008
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HURLEY ENTERPRISES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 385
            lease is for and the nature
2.290                                                                      FAIRVIEW, MT 59221
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HYDROSTATIC LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 8416
            lease is for and the nature
2.291                                                                      WILLISTON, ND 58802-8416
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           HYDRUS ENERGY SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           109 6TH AVE STE 400 #4178
            lease is for and the nature
2.292                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 42 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 90 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           HYSTAD CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           1974 84TH AVE SE
            lease is for and the nature
2.293                                                                      BUCHANAN, ND 58420
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           IBRA-RMAC AUTOMATION
            State what the contract or     Master Services Agreement
                                                                           SYSTEMS LLC
            lease is for and the nature
2.294                                                                      13223 BLACK MOUNTAIN RD
            of the debtor’s interest
                                                                           #1-125
                                                                           SAN DIEGO, CA 92129
            State the term remaining
            List the contract number of
            any government contract
                                                                           IMPERATIVE CHEMICAL PARTNERS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 679330
            lease is for and the nature
2.295                                                                      DALLAS, TX 75267-9330
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           IMPULSE DOWNHOLE TOOLS USA LTD
            State what the contract or     Master Services Agreement
                                                                           546 STONEGATE DR
            lease is for and the nature
2.296                                                                      KATY, TX 77494
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           INDEPENDENT PUMP & SYSTEM
            State what the contract or     Master Services Agreement
                                                                           MANAGEMENT LLC
            lease is for and the nature
2.297                                                                      PO BOX 837
            of the debtor’s interest
                                                                           FARMINGTON, NM 87499


            State the term remaining
            List the contract number of
            any government contract
                                                                           INDIAN FIRE AND SAFETY INC
            State what the contract or     Master Services Agreement
                                                                           3317 WEST COUNTY RD
            lease is for and the nature
2.298                                                                      P O BOX 1306
            of the debtor’s interest
                                                                           HOBBS, NM 88241-1306


            State the term remaining
            List the contract number of
            any government contract
                                                                           INDUSTRIAL ELECTRIC SERVICE
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.299                                                                      388 GTA DRIVE
            of the debtor’s interest
                                                                           DICKINSON, ND 58601-7241


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 43 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 91 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           INDUSTRIAL EQUIPMENT SALES &
            State what the contract or     Master Services Agreement
                                                                           SERVICE INC
            lease is for and the nature
2.300                                                                      PO BOX 11444
            of the debtor’s interest
                                                                           WILLISTON, ND 58803


            State the term remaining
            List the contract number of
            any government contract
                                                                           INDUSTRIAL HORSEPOWER PLUS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 845
            lease is for and the nature
2.301                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           INNOVEX DOWNHOLE SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 679456
            lease is for and the nature
2.302                                                                      DALLAS, TX 75267-9456
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           INTERMOUNTAIN ELECTRONICS INC
            State what the contract or     Master Services Agreement
                                                                           OF PRICE UTAH
            lease is for and the nature
2.303                                                                      PO BOX 914
            of the debtor’s interest
                                                                           PRICE, UT 84501


            State the term remaining
            List the contract number of
            any government contract
                                                                           ION FIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           64 40TH AVE SW
            lease is for and the nature
2.304                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           IRON HORSE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1408
            lease is for and the nature
2.305                                                                      213 3RD ST SOUTH
            of the debtor’s interest
                                                                           NEW TOWN, ND 58763


            State the term remaining
            List the contract number of
            any government contract
                                                                           IRON HORSE TOOLS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 7762
            lease is for and the nature
2.306                                                                      CORPUS CHRISTI, TX 78467
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 44 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 92 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           J & A SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           3166 PIPE COURT
            lease is for and the nature
2.307                                                                      GRAND JUNCTION, CO 81504
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J & J RENTAL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1150
            lease is for and the nature
2.308                                                                      NEW TOWN, ND 58763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J & L FENCING & PITLINERS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 165
            lease is for and the nature
2.309                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J & M TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           5780 W YELLOWSTONE
            lease is for and the nature
2.310                                                                      CASPER, WY 82604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J CUSTOM ELECTRIC
            State what the contract or     Master Services Agreement
                                                                           11912 36TH ST NW
            lease is for and the nature
2.311                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J-S SANITATION LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 543
            lease is for and the nature
2.312                                                                      BEULAH, ND 58523
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           J-W POWER COMPANY
            State what the contract or     Master Services Agreement
                                                                           PO BOX 205856
            lease is for and the nature
2.313                                                                      DALLAS, TX 75320-5856
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 45 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 93 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           JAB RENTALS INC
            State what the contract or     Master Services Agreement
                                                                           DBA JAB SERVICES
            lease is for and the nature
2.314                                                                      PO BOX 14738
            of the debtor’s interest
                                                                           ODESSA, TX 79768


            State the term remaining
            List the contract number of
            any government contract
                                                                           JACAM CHEMICALS 2013 LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 96
            lease is for and the nature
2.315                                                                      205 S BROADWAY
            of the debtor’s interest
                                                                           STERLING, KS 67579


            State the term remaining
            List the contract number of
            any government contract
                                                                           JAMES OIL WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.316
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           JET SPECIALTY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 678286
            lease is for and the nature
2.317                                                                      DALLAS, TX 75267-8286
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           JGL SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           1411 MONTICELLO DRIVE
            lease is for and the nature
2.318                                                                      PROSPER, TX 75078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           JMAC RESOURCES INC
            State what the contract or     Master Services Agreement
                                                                           5009 139TH AVE NW
            lease is for and the nature
2.319                                                                      WILLISTON, ND 58801-8602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           JNJ TESTING SERVICES
            State what the contract or     Master Services Agreement
                                                                           966 3RD AVE E
            lease is for and the nature
2.320                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 46 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 94 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           JONNIE LAYNE CONSULTING
            State what the contract or     Master Services Agreement
                                                                           PO BOX 989
            lease is for and the nature
2.321                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           JOS ANCHORS SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 594
            lease is for and the nature
2.322                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           K & R ROUSTABOUT INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 210
            lease is for and the nature
2.323                                                                      KILLDEER, ND 58640
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KADRMAS LEE AND JACKSON INC
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.324
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KAHUNA VENTURES LLC.
            State what the contract or     Master Services Agreement
                                                                           11400 WESTMOOR CIR STE. 325
            lease is for and the nature
2.325                                                                      WESTMINSTER, CO 80021
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KB OIL TOOLS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 240
            lease is for and the nature
2.326                                                                      KERSEY, CO 80644-0240
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KEY ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4649
            lease is for and the nature
2.327                                                                      HOUSTON, TX 77210
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 47 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 95 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                    State the name and mailing address for all other parties with whom
                                                                           the debtor has an executory contract or unexpired lease

                                                                           KEYSTONE PUMP & SUPPLY LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1176
            lease is for and the nature
2.328                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KING COMPLETIONS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9156
            lease is for and the nature
2.329                                                                      HOUMA, LA 70361-9156
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KLEINFELDER, INC.
            State what the contract or     Master Services Agreement
                                                                           PO BOX 51958
            lease is for and the nature
2.330                                                                      LOS ANGELES, CA 90051-6258
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KLX ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           28099 NETWORK PLACE
            lease is for and the nature
2.331                                                                      CHICAGO, IL 60673-1280
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KNIGHTEN MACHINE & SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 12587
            lease is for and the nature
2.332                                                                      ODESSA, TX 79768
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KODIAK OIL & GAS (USA) INC.
            State what the contract or     Purchase and Sale Agreement -
                                                                           ATTN: CATHLEEN M. OSBORN
            lease is for and the nature    Kodiak as Buyer
2.333                                                                      1625 BROADWAY
            of the debtor’s interest
                                                                           SUITE 250
                                                                           DENVER, CO 80202
            State the term remaining
            List the contract number of
            any government contract
                                                                           KRAKEN OIL AND GAS II LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: BRUCE LARSEN
            lease is for and the nature
2.334                                                                      9805 KATY FREEWAY
            of the debtor’s interest
                                                                           SUITE 300
                                                                           HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 48 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 96 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           KRAKEN OIL AND GAS III LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: BRUCE LARSEN
            lease is for and the nature
2.335                                                                      9805 KATY FREEWAY
            of the debtor’s interest
                                                                           SUITE 300
                                                                           HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract
                                                                           KRAKEN OIL AND GAS LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: BRUCE LARSEN
            lease is for and the nature
2.336                                                                      9805 KATY FREEWAY
            of the debtor’s interest
                                                                           SUITE 300
                                                                           HOUSTON, TX 77024
            State the term remaining
            List the contract number of
            any government contract
                                                                           KRH INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1616
            lease is for and the nature
2.337                                                                      KALISPELL, MT 59903
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KUNTZ SANDBLASTING & PAINTING
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.338
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           KUREHA ENERGY SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           3151 BRIARPARK DR STE 1050
            lease is for and the nature
2.339                                                                      HOUSTON, TX 77042
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           L & L OILFIELD SERVICESINC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 246
            lease is for and the nature
2.340                                                                      KAYCEE, WY 82639
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LAKE VIEW SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           5801 LAKE SHORE EST LOT 3D
            lease is for and the nature
2.341                                                                      BEULAH, ND 58523
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 49 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 97 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           LASHLEY SPRAYING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 186
            lease is for and the nature
2.342                                                                      TRENTON, NE 69044
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LDIS LLC
            State what the contract or     Master Services Agreement
                                                                           5620 WARD RD STE 200
            lease is for and the nature
2.343                                                                      ARVADA, CO 80002
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LEGACY TOOL & RENTAL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 989
            lease is for and the nature
2.344                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LEGEND ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           5801 N BROADWAY EXTENSION
            lease is for and the nature
2.345                                                                      SUITE 210
            of the debtor’s interest
                                                                           OKLAHOMA CITY, OK 73118


            State the term remaining
            List the contract number of
            any government contract
                                                                           LGOS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 462
            lease is for and the nature
2.346                                                                      DENVER CITY, TX 79323
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LIBERTY LIFT SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           1250 WOOD BRANCH PARK DR
            lease is for and the nature
2.347                                                                      STE 250
            of the debtor’s interest
                                                                           HOUSTON, TX 77079


            State the term remaining
            List the contract number of
            any government contract
                                                                           LIBERTY PRODUCTION, LLC
            State what the contract or     Participation Agreement
                                                                           1550 LARIMER STREET
            lease is for and the nature
2.348                                                                      SUITE 508
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 50 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 98 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             LIBERTY RESOURCES LLC
            State what the contract or     Amendment No. 1 to Purchase and
                                                                             1200 17TH STREET STE 2200
            lease is for and the nature    Sale Agreement - Triangle
2.349                                                                        DENVER, CO 80202-5854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LIEPKE DRILLING & COMPLETIONS
            State what the contract or     Master Services Agreement
                                                                             LEVI LIEPKE
            lease is for and the nature
2.350                                                                        5555 71ST AVE NE
            of the debtor’s interest
                                                                             BISMARCK, ND 58503


            State the term remaining
            List the contract number of
            any government contract
                                                                             LIGNITE OIL COMPANY INC
            State what the contract or     Master Services Agreement
                                                                             8487 101ST NW
            lease is for and the nature
2.351                                                                        LIGNITE, ND 58752
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LINDE ENERGY SERVICES INC
            State what the contract or     Master Services Agreement
                                                                             3023 WESTERN BLUFFS BLVD
            lease is for and the nature
2.352                                                                        BILLINGS, MT 59106
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LO-GEAR LLC
            State what the contract or     Master Services Agreement
                                                                             PO BOX 246
            lease is for and the nature
2.353                                                                        KAYCEE, WY 82639
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LOBO SERVICES
            State what the contract or     Master Services Agreement
                                                                             PO BOX 1931
            lease is for and the nature
2.354                                                                        MIDLAND, TX 79702
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             LOCHEND ENERGY SERVICES INC
            State what the contract or     Master Services Agreement
                                                                             BOX 280
            lease is for and the nature
2.355                                                                        CROSSFIELD, AB T0M 0S0
            of the debtor’s interest
                                                                             CANADA


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 51 of 97
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 99 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           LOCKEN OILFIELD SERVICE
            State what the contract or     Master Services Agreement
                                                                           4699 HWY 8
            lease is for and the nature
2.356                                                                      NEW TOWN, ND 58763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LOENBRO INSTRUMENTATION
            State what the contract or     Master Services Agreement
                                                                           & ELECTRICAL LLC
            lease is for and the nature
2.357                                                                      1900 32ND AVE NE
            of the debtor’s interest
                                                                           BLACK EAGLE, MT 59414


            State the term remaining
            List the contract number of
            any government contract
                                                                           LONE STAR INSTRUMENTATION &
            State what the contract or     Master Services Agreement
                                                                           ELECTRIC CORP
            lease is for and the nature
2.358                                                                      2222 WEST 42ND ST
            of the debtor’s interest
                                                                           ODESSA, TX 79764


            State the term remaining
            List the contract number of
            any government contract
                                                                           LONE TREE SERVICES, LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1716
            lease is for and the nature
2.359                                                                      GREELEY, CO 80632
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LTR INSULATION SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           4817 S FULTONDALE WAY
            lease is for and the nature
2.360                                                                      AURORA, CO 80016
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LUBRIZOL SPECIALTY PRODUCTS
            State what the contract or     Master Services Agreement
                                                                           23174 NETWORK PL
            lease is for and the nature
2.361                                                                      CHICAGO, IL 60673-1231
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           LUND OIL INC
            State what the contract or     Master Services Agreement
                                                                           3605 FOURTH AVENUE NE
            lease is for and the nature
2.362                                                                      WATFORD CITY, ND 58854-7001
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 52 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 100 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           M & E TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           2121 1ST AVE
            lease is for and the nature
2.363                                                                      GREELEY, CO 80631
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           M & J SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 108
            lease is for and the nature
2.364                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           M&G RENTAL TOOLS COMPANY
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1183
            lease is for and the nature
2.365                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           M&H ENTERPRISES INC
            State what the contract or     Master Services Agreement
                                                                           19450 HWY 249 SUITE 600
            lease is for and the nature
2.366                                                                      HOUSTON, TX 77070
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           M-K HYDROVAC INC
            State what the contract or     Master Services Agreement
                                                                           808 COUNTY ROAD 215
            lease is for and the nature
2.367                                                                      PARACHUTE, CO 91635
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MAGNA IV ENGINEERING INC
            State what the contract or     Master Services Agreement
                                                                           96 INVERNESS DR EAST, UNIT R
            lease is for and the nature
2.368                                                                      ENGLEWOOD, CO 80201
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MAGNUM OIL TOOLS INTL LTD
            State what the contract or     Master Services Agreement
                                                                           PO BOX 734582
            lease is for and the nature
2.369                                                                      DALLAS, TX 75373-4582
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 53 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 101 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                      State the name and mailing address for all other parties with whom
                                                                             the debtor has an executory contract or unexpired lease

                                                                             MARQUIS METAL WORKS
            State what the contract or     Master Services Agreement
                                                                             ADDRESS ON FILE
            lease is for and the nature
2.370
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MASCO WIRELINE SERVICE INC
            State what the contract or     Master Services Agreement
                                                                             PO BOX 2726
            lease is for and the nature
2.371                                                                        LAUREL, MS 39442
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MAXFLOW CHEMICALS OF TEXAS, LLC
            State what the contract or     Master Services Agreement
                                                                             PO BOX 688
            lease is for and the nature
2.372                                                                        CARTHAGE, TX 75633
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MBI ENERGY RENTALS INC
            State what the contract or     Master Services Agreement
                                                                             PO BOX 912524
            lease is for and the nature
2.373                                                                        DENVER, CO 80291-2524
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MBI ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                             PO BOX 912524
            lease is for and the nature
2.374                                                                        DENVER, CO 80291-2524
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                             MBI OIL & GAS LLC
            State what the contract or     Letter Agreement Leasehold
                                                                             ATTN: GARY HOKKANEN
            lease is for and the nature    Acquisition
2.375                                                                        1298 - 35TH STREET SW
            of the debtor’s interest
                                                                             BELFIELD, ND 58622


            State the term remaining
            List the contract number of
            any government contract
                                                                             MBI OIL & GAS LLC
            State what the contract or     Assignment of Oil and Gas Lease
                                                                             ATTN: GARY HOKKANEN
            lease is for and the nature
2.376                                                                        1298 - 35TH STREET SW
            of the debtor’s interest
                                                                             BELFIELD, ND 58622


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 54 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 102 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           MCCODY CONCRETE PRODUCTS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 4005
            lease is for and the nature
2.377                                                                      WILLISTON, ND 58802-4005
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MCCONNELL & SCULLY INC
            State what the contract or     Master Services Agreement
                                                                           146 WEST MAIN STREET
            lease is for and the nature
2.378                                                                      HOMER, MI 49245
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MCDANIEL TECHNICAL SERVICES
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.379                                                                      PO BOX 2557
            of the debtor’s interest
                                                                           BROKEN ARROW, OK 74013-2557


            State the term remaining
            List the contract number of
            any government contract
                                                                           MCKENZIE ENERGY PARTNERS LLC
            State what the contract or     Master Services Agreement
                                                                           C/O GRAVITY OILFIELD SERVICES
            lease is for and the nature
2.380                                                                      PO BOX 734128
            of the debtor’s interest
                                                                           DALLAS, TX 75373-4128


            State the term remaining
            List the contract number of
            any government contract
                                                                           MCMAHAN SERVICES LTD
            State what the contract or     Master Services Agreement
                                                                           269 US HWY 183 SOUTH
            lease is for and the nature
2.381                                                                      CUERO, TX 77954
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MCPHERSON CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           10159 HIGHWAY 16
            lease is for and the nature
2.382                                                                      SAVAGE, MT 59262
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MEGADYNE SERVICES CO INC
            State what the contract or     Master Services Agreement
                                                                           PO DRAWER G
            lease is for and the nature
2.383                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 55 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 103 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           MEIDINGER CONSULTING LLC
            State what the contract or     Master Services Agreement
                                                                           966 CHERRY AVE
            lease is for and the nature
2.384                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MERCURIA BAKKEN, LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: JAREK KOZLOWSKI
            lease is for and the nature    (Kodiak as buyer)
2.385                                                                      311 SOUTH WACKER DRIVE
            of the debtor’s interest
                                                                           SUITE 1700
                                                                           CHICAGO, IL 60606
            State the term remaining
            List the contract number of
            any government contract
                                                                           MESQUITE OIL TOOLS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 668
            lease is for and the nature
2.386                                                                      SNYDER, TX 79549
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MICHAEL SCOTT TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 22020
            lease is for and the nature
2.387                                                                      CHEYENNE, WY 82003
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MICRO MOTION INC
            State what the contract or     Master Services Agreement
                                                                           22737 NETWORK PLACE
            lease is for and the nature
2.388                                                                      CHICAGO, IL 60673-1227
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MIKE WALTERS SPECIALTY
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.389                                                                      PO BOX 6531
            of the debtor’s interest
                                                                           LAUREL, MS 39441


            State the term remaining
            List the contract number of
            any government contract
                                                                           MILESTONE COMPANIES LLC
            State what the contract or     Master Services Agreement
                                                                           4626 COUNTY ROAD 65
            lease is for and the nature
2.390                                                                      KEENESBURG, CO 80643
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 56 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 104 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           MILLER INSULATION CO INC
            State what the contract or     Master Services Agreement
                                                                           3520 E CENTURY AVE
            lease is for and the nature
2.391                                                                      P O BOX 1393
            of the debtor’s interest
                                                                           BISMARCK, ND 58502-1393


            State the term remaining
            List the contract number of
            any government contract
                                                                           MILLER OIL CO
            State what the contract or     Master Services Agreement
                                                                           BOX 408
            lease is for and the nature
2.392                                                                      CULBERTSON, MT 59218
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MIRADA ENERGY, LLC
            State what the contract or     Tolling Agreement
                                                                           5555 DTC PARKWAY
            lease is for and the nature
2.393                                                                      SUITE 310
            of the debtor’s interest
                                                                           GREENWOOD VILLAGE, CO 80111


            State the term remaining
            List the contract number of
            any government contract
                                                                           MISSOURI VALLEY PETROLEUM INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1117
            lease is for and the nature
2.394                                                                      MANDAN, ND 58554
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MMI EXCAVATION LLC
            State what the contract or     Master Services Agreement
                                                                           9993 DESERT ROAD
            lease is for and the nature
2.395                                                                      BISMARCK, ND 58504
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MONCLA WORKOVER & DRILLING
            State what the contract or     Master Services Agreement
                                                                           OPERATIONS LLC
            lease is for and the nature
2.396                                                                      DRAWER #2351
            of the debtor’s interest
                                                                           PO BOX 5935
                                                                           TROY, MI 48007-5935
            State the term remaining
            List the contract number of
            any government contract
                                                                           MONDAK PORTABLES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 397
            lease is for and the nature
2.397                                                                      WILLISTON, ND 58802-0397
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 57 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 105 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           MRC GLOBAL
            State what the contract or     Master Services Agreement
                                                                           PO BOX 204392
            lease is for and the nature
2.398                                                                      DALLAS, TX 75320-4392
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MRR ENTERPRISES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 10772
            lease is for and the nature
2.399                                                                      WILLISTON, ND 58803
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           MULTI-CHEM GROUP LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 301341
            lease is for and the nature
2.400                                                                      DALLAS, TX 75303-1341
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NALCO CHAMPION
            State what the contract or     Master Services Agreement
                                                                           PO BOX 730005
            lease is for and the nature
2.401                                                                      DALLAS, TX 75373-0005
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NATIONAL OILWELL VARCO LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 201224
            lease is for and the nature
2.402                                                                      DALLAS, TX 75320-1224
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NATIVE ENERGY SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           4801 LANG AVE NE STE 210
            lease is for and the nature
2.403                                                                      ALBUQUERQUE, NM 87109
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NATURAL GAS SERVICES GROUP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 733491
            lease is for and the nature
2.404                                                                      DALLAS, TX 75373
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 58 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 106 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ND ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           103 5TH ST SE
            lease is for and the nature
2.405                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NEOINSULATION LLC
            State what the contract or     Master Services Agreement
                                                                           202 N 6TH ST STE 4
            lease is for and the nature
2.406                                                                      KINGFISHER, OK 73750
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NESET CONSULTING SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           6844 HIGHWAY 40
            lease is for and the nature
2.407                                                                      TIOGA, ND 58852
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NEWKOTA SERVICES & RENTALS
            State what the contract or     Master Services Agreement
                                                                           925 72ND AVE NE
            lease is for and the nature
2.408                                                                      MINOT, ND 58703
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NEWSCO INTERNATIONAL ENERGY
            State what the contract or     Master Services Agreement
                                                                           SERVICES USA INC
            lease is for and the nature
2.409                                                                      3101 WOOD COURT
            of the debtor’s interest
                                                                           CASPER, WY 82601


            State the term remaining
            List the contract number of
            any government contract
                                                                           NOBLE CASING INC
            State what the contract or     Master Services Agreement
                                                                           1708 47TH ST W
            lease is for and the nature
2.410                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTH COUNTRY OIL
            State what the contract or     Master Services Agreement
                                                                           7258 38TH ST NW
            lease is for and the nature
2.411                                                                      PARSHALL, ND 58770
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 59 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 107 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           NORTH PLAINS CONSULTING
            State what the contract or     Master Services Agreement
                                                                           SERVICES INC
            lease is for and the nature
2.412                                                                      1442 125TH AVE NW
            of the debtor’s interest
                                                                           WATFORD CITY, ND 58854


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTH PLAINS ENERGY, LLC (AS SELLER)
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: J. STEPHEN MERCER
            lease is for and the nature    (Kodiak as buyer)
2.413                                                                      1888 SHERMAN STREET
            of the debtor’s interest
                                                                           SUITE 375
                                                                           DENVER, CO 80203
            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTH PLAINS ENERGY, LLC
            State what the contract or     PSA Letter Amendment
                                                                           ATTN: J. STEPHEN MERCER
            lease is for and the nature
2.414                                                                      1888 SHERMAN STREET
            of the debtor’s interest
                                                                           SUITE 375
                                                                           DENVER, CO 80203
            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTHERN OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           1648 S CUSHMAN ST STE 205
            lease is for and the nature
2.415                                                                      FAIRBANKS, AK 99701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTHERN PUMP & COMPRESS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1497
            lease is for and the nature
2.416                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTHERN STATES COMPLETIONS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 733613
            lease is for and the nature
2.417                                                                      DALLAS, TX 75373-3613
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTHERN STATES FISHING TOOL
            State what the contract or     Master Services Agreement
                                                                           CO INC
            lease is for and the nature
2.418                                                                      BOX 346
            of the debtor’s interest
                                                                           WATFORD CITY, ND 58854


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 60 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 108 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           NORTHERN VALLEY ELECTRICAL
            State what the contract or     Master Services Agreement
                                                                           SERVICE INC
            lease is for and the nature
2.419                                                                      4551 S WASHINGTON ST STE L
            of the debtor’s interest
                                                                           GRAND FORKS, ND 58201


            State the term remaining
            List the contract number of
            any government contract
                                                                           NORTHWEST WATER TRANSFER LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 8479
            lease is for and the nature
2.420                                                                      WILLISTON, ND 58803
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NOVA ENERGY LLC
            State what the contract or     Master Services Agreement
                                                                           3639 76TH AVE NW
            lease is for and the nature
2.421                                                                      PARSHALL, ND 58770
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NOVA OILFIELD SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2326
            lease is for and the nature
2.422                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NOVASPECT INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 7621
            lease is for and the nature
2.423                                                                      CAROL STREAM, IL 60197-7621
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NP RESOURCES LLC
            State what the contract or     Master Services Agreement
                                                                           1600 BROADWAY STE 2450
            lease is for and the nature
2.424                                                                      DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           NR CONSTRUCTION
            State what the contract or     Master Services Agreement
                                                                           PO BOX 744
            lease is for and the nature
2.425                                                                      NEW TOWN, ND 58763-0744
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 61 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 109 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           OASIS EMISSION CONSULTANTS INC
            State what the contract or     Master Services Agreement
                                                                           2730 COMMERCIAL WAY
            lease is for and the nature
2.426                                                                      ROCK SPRINGS, WY 82901
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ODESSA PUMPS & EQUIPMENT INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 60429
            lease is for and the nature
2.427                                                                      MIDLAND, TX 79711-0429
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           OIL SPILL CLEAN UP INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 856
            lease is for and the nature
2.428                                                                      MONAHANS, TX 79756
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           OIL STATES ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 203567
            lease is for and the nature
2.429                                                                      DALLAS, TX 75320-3567
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           OILFIELD LABS OF AMERICA, LLC
            State what the contract or     Master Services Agreement
                                                                           DEPT 351
            lease is for and the nature
2.430                                                                      PO BOX 4458
            of the debtor’s interest
                                                                           HOUSTON, TX 77210-4458


            State the term remaining
            List the contract number of
            any government contract
                                                                           OLSON ROUSTABOUT INC
            State what the contract or     Master Services Agreement
                                                                           12250 WESTERN ST
            lease is for and the nature
2.431                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ONEOK ROCKIES MIDSTREAM LLC
            State what the contract or     Gas G&P Agreement- POP fee
                                                                           5718 WESTHEIMER
            lease is for and the nature
2.432                                                                      SUITE 1900
            of the debtor’s interest
                                                                           HOUSTON, TX 77055


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 62 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 110 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ORRION ENERGY, LLC (AS STATOIL OIL & GAS LP)
            State what the contract or     Tolling Agreement
                                                                           5555 DTC PARKWAY
            lease is for and the nature
2.433                                                                      SUITE 310
            of the debtor’s interest
                                                                           GREENWOOD VILLAGE, CO 80111


            State the term remaining
            List the contract number of
            any government contract
                                                                           OTI ELECTRICAL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 216
            lease is for and the nature
2.434                                                                      ANDREWS, TX 79714
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           OUTLAW WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           13930 WHITETAIL CIRCLE
            lease is for and the nature
2.435                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PACE ANALYTICAL SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 684056
            lease is for and the nature
2.436                                                                      CHICAGO, IL 60695-4056
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PANHANDLE COOPERATIVE
            State what the contract or     Master Services Agreement
                                                                           ASSOCIATION
            lease is for and the nature
2.437                                                                      PO BOX 2188
            of the debtor’s interest
                                                                           SCOTTSBLUFF, NE 69363-2188


            State the term remaining
            List the contract number of
            any government contract
                                                                           PANTHER INSPECTION
            State what the contract or     Master Services Agreement
                                                                           14055 COUNTRY LANE
            lease is for and the nature
2.438                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PANTHER PRESSURE TESTERS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1109
            lease is for and the nature
2.439                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 63 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 111 of 147

Debtor         Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              PASON SYSTEMS USA CORP
            State what the contract or     Master Services Agreement
                                                                              7701 WEST LITTLE YORK STE 800
            lease is for and the nature
2.440                                                                         HOUSTON, TX 77040
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              PATHFINDER INSPECTIONS & FIELD
            State what the contract or     Master Services Agreement
                                                                              SERVICES
            lease is for and the nature
2.441                                                                         P O BOX 3889
            of the debtor’s interest
                                                                              GILLETTE, WY 82717


            State the term remaining
            List the contract number of
            any government contract
                                                                              PATRIOT WELL SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                              PO BOX 733846
            lease is for and the nature
2.442                                                                         DALLAS, TX 75373-3846
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              PATTERSON UTI DRILLING CO LP
            State what the contract or     Master Services Agreement
                                                                              LLLP
            lease is for and the nature
2.443                                                                         PO BOX 260111
            of the debtor’s interest
                                                                              DALLAS, TX 75326-0111


            State the term remaining
            List the contract number of
            any government contract
                                                                              PCS FERGUSON INC
            State what the contract or     Master Services Agreement
                                                                              JP MORGAN CHASE BANK NA
            lease is for and the nature
2.444                                                                         PO BOX 732131
            of the debtor’s interest
                                                                              DALLAS, TX 75373-2131


            State the term remaining
            List the contract number of
            any government contract
                                                                              PEAK GRASSLANDS LLC
            State what the contract or     Asset Purchase Agreement
                                                                              ATTN: JACK VAUGHN
            lease is for and the nature
2.445                                                                         1910 MAIN AVENUE
            of the debtor’s interest
                                                                              DURANGO, CO 81301


            State the term remaining
            List the contract number of
            any government contract
                                                                              PEAK GRASSLANDS, LLC
            State what the contract or     Asset Purchase Agreement (Kodiak
                                                                              ATTN: JACK VAUGHN
            lease is for and the nature    as buyer)
2.446                                                                         1910 MAIN STREET
            of the debtor’s interest
                                                                              DURANGO, CO 81301


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 64 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 112 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           PEAK WELL SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 643
            lease is for and the nature
2.447                                                                      ROOSEVELT, UT 84066
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PEARL VALLEY OILFIELD SVCS &
            State what the contract or     Master Services Agreement
                                                                           RENTALS LLC
            lease is for and the nature
2.448                                                                      PO BOX 1263
            of the debtor’s interest
                                                                           STANLEY, ND 58784


            State the term remaining
            List the contract number of
            any government contract
                                                                           PEGASUS CONSTRUCTION
            State what the contract or     Master Services Agreement
                                                                           & SERVICES LLC
            lease is for and the nature
2.449                                                                      PO BOX 1199
            of the debtor’s interest
                                                                           FREER, TX 78357


            State the term remaining
            List the contract number of
            any government contract
                                                                           PERFORMANCE ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           LLC
            lease is for and the nature
2.450                                                                      2149 E BRIDGE ST
            of the debtor’s interest
                                                                           BRIGHTON, CO 80601


            State the term remaining
            List the contract number of
            any government contract
                                                                           PERFORMANCE LIFT INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 69266
            lease is for and the nature
2.451                                                                      ODESSA, TX 79769
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PERFX WIRELINE SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 913107
            lease is for and the nature
2.452                                                                      DENVER, CO 80291-3107
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PETROL SHIELD LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 239
            lease is for and the nature
2.453                                                                      MONTROSE, CO 81402
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 65 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 113 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           PETROLEUM EXPERIENCE INC
            State what the contract or     Master Services Agreement
                                                                           4973 HIGHWAY 85 SOUTH
            lease is for and the nature
2.454                                                                      PO BOX 2436
            of the debtor’s interest
                                                                           WILLISTON, ND 58802


            State the term remaining
            List the contract number of
            any government contract
                                                                           PETROLEUM SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1486
            lease is for and the nature
2.455                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PETROSTAR SERVICES, LLC
            State what the contract or     Master Services Agreement
                                                                           4350 LOCKHILL SELMA RD STE 150
            lease is for and the nature
2.456                                                                      SAN ANTONIO, TX 78249
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PILOT THOMAS LOGISTICS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 677732
            lease is for and the nature
2.457                                                                      DALLAS, TX 75267-7732
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PINNACLE
            State what the contract or     Master Services Agreement
                                                                           PO BOX 459
            lease is for and the nature
2.458                                                                      STANLEY, ND 58784-0459
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PIONEER DRILLING SERVICES LTD
            State what the contract or     Master Services Agreement
                                                                           PO BOX 202569
            lease is for and the nature
2.459                                                                      DALLAS, TX 75320-2569
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PIONEER WELL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 202563
            lease is for and the nature
2.460                                                                      DALLAS, TX 75320-2563
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 66 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 114 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           PIONEER WIRELINE SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 202567
            lease is for and the nature
2.461                                                                      DALLAS, TX 75320-2567
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PIPE RENEWAL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 790010
            lease is for and the nature
2.462                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PIPEGLOVE LLC
            State what the contract or     Master Services Agreement
                                                                           9525 E 51ST STREET SUITE A
            lease is for and the nature
2.463                                                                      TULSA, OK 74145
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PLACEMENT SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           4848 HIGHWAY 85 LOT 103
            lease is for and the nature
2.464                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PLATINUM MEASUREMENT LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 3507
            lease is for and the nature
2.465                                                                      LITTLE ROCK, AR 72203-9934
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           POLAR MIDSTREAM, LLC ORIGINALLY BEAR TRACKER ENERGY, LLC
            State what the contract or     Crude Gathering Agreement
                                                                           999 - 18TH ST
            lease is for and the nature
2.466                                                                      SUITE 2500S
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           POLSINELLI
            State what the contract or     Engagement Letter
                                                                           1401 LAWRENCE STREET
            lease is for and the nature
2.467                                                                      SUITE 2300
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 67 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 115 of 147

Debtor         Whiting Resources Corporation                                                  Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                       State the name and mailing address for all other parties with whom
                                                                              the debtor has an executory contract or unexpired lease

                                                                              POLYFLOW LLC
            State what the contract or     Master Services Agreement
                                                                              2309 E INTERSTATE 20
            lease is for and the nature
2.468                                                                         MIDLAND, TX 79706
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              POWER SERVICE INC
            State what the contract or     Master Services Agreement
                                                                              PO BOX 2870
            lease is for and the nature
2.469                                                                         CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              PRAIRIE PETRO CHEM OF AMERICA
            State what the contract or     Master Services Agreement
                                                                              LLP
            lease is for and the nature
2.470                                                                         P O DRAWER 1568
            of the debtor’s interest
                                                                              WILLISTON, ND 58801


            State the term remaining
            List the contract number of
            any government contract
                                                                              PRECISION MEASUREMENT INC
            State what the contract or     Master Services Agreement
                                                                              PO BOX 568
            lease is for and the nature
2.471                                                                         WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                              PREMIUM OILFIELD PRODUCTS
            State what the contract or     Master Services Agreement
                                                                              DEPT 150
            lease is for and the nature
2.472                                                                         PO BOX 4458
            of the debtor’s interest
                                                                              HOUSTON, TX 77210-4458


            State the term remaining
            List the contract number of
            any government contract
                                                                              PRIMA EXPLORATION INC.
            State what the contract or     Letter Agreement to Purchase and
                                                                              ATTN: DON LAW
            lease is for and the nature    Sale Certain Interests
2.473                                                                         100 FILLMORE STREET
            of the debtor’s interest
                                                                              SUITE 400
                                                                              DENVER, CO 80206
            State the term remaining
            List the contract number of
            any government contract
                                                                              PRO SAFE PEST CONTROL
            State what the contract or     Master Services Agreement
                                                                              725 8TH AVE E
            lease is for and the nature
2.474                                                                         WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                   Page 68 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 116 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           PRODUCTION LIFT COMPANIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 9423
            lease is for and the nature
2.475                                                                      MIDLAND, TX 79708
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PROFIRE ENERGY INC
            State what the contract or     Master Services Agreement
                                                                           321 SOUTH 1250 WEST, STE 1
            lease is for and the nature
2.476                                                                      LINDON, UT 84042
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PTW ENERGY SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           DEPT CT 19870
            lease is for and the nature
2.477                                                                      PALATINE, IL 60055-9870
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           PURITY OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 732730
            lease is for and the nature
2.478                                                                      DALLAS, TX 75373-2730
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           QUAIL TOOLS LLP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 10739
            lease is for and the nature
2.479                                                                      NEW IBERIA, LA 70562-0739
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           QUALE TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           9552 41ST STREET NW
            lease is for and the nature
2.480                                                                      NEW TOWN, ND 58763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           QUALITY MAT OF NORTH DAKOTA
            State what the contract or     Master Services Agreement
                                                                           LLC
            lease is for and the nature
2.481                                                                      6550 TRAM RD
            of the debtor’s interest
                                                                           BEAUMONT, TX 77713


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 69 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 117 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           QUANTUM MEASUREMENT SERVICES
            State what the contract or     Master Services Agreement
                                                                           11541 HWY 23
            lease is for and the nature
2.482                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           QUESTOR SOLUTIONS & TECHNOLOGY
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.483                                                                      15330 FLIGHT PATH DR
            of the debtor’s interest
                                                                           BROOKSVILLE, FL 34604


            State the term remaining
            List the contract number of
            any government contract
                                                                           QUICK CONNECTORS INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           5226 BRITTMOORE
            lease is for and the nature
2.484                                                                      HOUSTON, TX 77041
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           R & R OILFIELD SERVICES &
            State what the contract or     Master Services Agreement
                                                                           PRESSURE TESTING
            lease is for and the nature
2.485                                                                      12218 302ND AVE
            of the debtor’s interest
                                                                           MOUND CITY, SD 57646


            State the term remaining
            List the contract number of
            any government contract
                                                                           R3 INDUSTRIAL CLEANING
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.486                                                                      PO BOX 64369
            of the debtor’s interest
                                                                           LUBBOCK, TX 79464


            State the term remaining
            List the contract number of
            any government contract
                                                                           R360 ENVIRONMENTAL SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.487                                                                      PO BOX 671792
            of the debtor’s interest
                                                                           DALLAS, TX 75267-1792


            State the term remaining
            List the contract number of
            any government contract
                                                                           RADIATION PROS LLC
            State what the contract or     Master Services Agreement
                                                                           14 INVERNESS DR EAST STE A-220
            lease is for and the nature
2.488                                                                      ENGLEWOOD, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 70 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 118 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           RAIN FOR RENT
            State what the contract or     Master Services Agreement
                                                                           INDUSTRIAL RENTAL
            lease is for and the nature
2.489                                                                      FILE 52541
            of the debtor’s interest
                                                                           LOS ANGELES, CA 90074-2541


            State the term remaining
            List the contract number of
            any government contract
                                                                           RANDYS WELDING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 483
            lease is for and the nature
2.490                                                                      BOWMAN, ND 58623
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RAPID TRANSPORT LTD
            State what the contract or     Master Services Agreement
                                                                           PO DRAWER L
            lease is for and the nature
2.491                                                                      KERMIT, TX 79745
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RAPTOR LIFT SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 672126
            lease is for and the nature
2.492                                                                      HOUSTON, TX 77267
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RATTLESNAKE FIELD SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1197
            lease is for and the nature
2.493                                                                      WORLAND, WY 82401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RBS TOOLS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1253
            lease is for and the nature
2.494                                                                      ROOSEVELT, UT 84066-1253
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RECK FLYERS LLC
            State what the contract or     Master Services Agreement
                                                                           7150 HWY 392
            lease is for and the nature
2.495                                                                      WINDSOR, CO 80550
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 71 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 119 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           RED RIVER SUPPLY INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1146
            lease is for and the nature
2.496                                                                      WILLISTON, ND 58802-1146
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           REFINERY SPECIALTIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 577
            lease is for and the nature
2.497                                                                      HEMPSTEAD, TX 77445-0577
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           REGENCY ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           1648 S CUSHMAN ST STE 205
            lease is for and the nature
2.498                                                                      FAIRBANKS, AK 99701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           REPUBLIC SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 78829
            lease is for and the nature
2.499                                                                      PHOENIX, AZ 85062-8829
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RGD TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           5073 146TH AVE NW
            lease is for and the nature
2.500                                                                      WILLISTON, ND 58801-9063
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RHINEHART OIL CO INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 418
            lease is for and the nature
2.501                                                                      AMERICAN FORK, UT 84003
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RHINOKORE COMPOSITE SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           USA INC
            lease is for and the nature
2.502                                                                      538 W 21 STREET
            of the debtor’s interest
                                                                           #92690
                                                                           HOUSTON, TX 77008-3642
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 72 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 120 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           RIG ANCHORS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1208
            lease is for and the nature
2.503                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RIMROCK OIL & GAS WILLISTON, LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: ANDRE BAILLARGEON
            lease is for and the nature
2.504                                                                      5690 DTC BOULEVARD
            of the debtor’s interest
                                                                           SUITE 670 E
                                                                           GREENWOOD VILLAGE, CO 80111-3217
            State the term remaining
            List the contract number of
            any government contract
                                                                           RIVAL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 297
            lease is for and the nature
2.505                                                                      FORT MORGAN, CO 80701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RIVERSIDE WELDING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 646
            lease is for and the nature
2.506                                                                      WALHALLA, ND 58282
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RJ MANN & ASSOCIATES INC
            State what the contract or     Master Services Agreement
                                                                           860 NORTH 9TH AVE
            lease is for and the nature
2.507                                                                      BRIGHTON, CO 80603
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RKD CONSULTING
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1337
            lease is for and the nature
2.508                                                                      PALMER, AK 99645
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RMS CRANES
            State what the contract or     Master Services Agreement
                                                                           1900 E 66TH AVE
            lease is for and the nature
2.509                                                                      DENVER, CO 80229
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 73 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 121 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           RN INDUSTRIES TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 98
            lease is for and the nature
2.510                                                                      ROOSEVELT, UT 84066
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ROCKWATER ENERGY SOLUTIONS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 203997
            lease is for and the nature
2.511                                                                      DALLAS, TX 75320-3997
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RODAN TRANSPORT USA LTD
            State what the contract or     Master Services Agreement
                                                                           DBA AVEDA TRANSPORTATION & ENERGY SERVICES
            lease is for and the nature
2.512                                                                      PO BOX 677619
            of the debtor’s interest
                                                                           DALLAS, TX 75267-7619


            State the term remaining
            List the contract number of
            any government contract
                                                                           ROGUE PRESSURE SERVICES LTD
            State what the contract or     Master Services Agreement
                                                                           PO BOX 204604
            lease is for and the nature
2.513                                                                      DALLAS, TX 75320-4604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ROLFSON OIL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 77063
            lease is for and the nature
2.514                                                                      CLEVELAND, OH 44194-7063
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ROTO-VERSAL COMPRESSION
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.515                                                                      PO BOX 841035
            of the debtor’s interest
                                                                           HOUSTON, TX 77284


            State the term remaining
            List the contract number of
            any government contract
                                                                           RPM SWABBING SERVICE CO
            State what the contract or     Master Services Agreement
                                                                           P O BOX 3106
            lease is for and the nature
2.516                                                                      VICTORIA, TX 77903
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 74 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 122 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           RTR OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           30501 198TH ST SW
            lease is for and the nature
2.517                                                                      RYDER, ND 58779
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RUSCO OPERATING LLC.
            State what the contract or     Master Services Agreement
                                                                           PO BOX 123850
            lease is for and the nature
2.518                                                                      DALLAS, TX 75312-3850
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           RWLS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 862
            lease is for and the nature
2.519                                                                      LEVELLAND, TX 79336
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           S & K STACK TESTING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 385
            lease is for and the nature
2.520                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SABRE PRODUCTION SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           11801 HWY 2 & 52 WEST
            lease is for and the nature
2.521                                                                      BURLINGTON, ND 58722
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SAFETY-KLEEN SYSTEMS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 382066
            lease is for and the nature
2.522                                                                      PITTSBURGH, PA 15250-8066
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SALAZAR SERVICE & TRUCKING
            State what the contract or     Master Services Agreement
                                                                           CORP
            lease is for and the nature
2.523                                                                      1360 S US HWY 385
            of the debtor’s interest
                                                                           ANDREWS, TX 79714


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 75 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 123 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SATRA INSULATION &
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.524
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SAVAGE SERVICES CORPORATION
            State what the contract or     Master Services Agreement
                                                                           901 W LEGACY CENTER WAY
            lease is for and the nature
2.525                                                                      MIDVALE, UT 84047
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SAVANNA WELL SERVICING CORP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 740
            lease is for and the nature
2.526                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SCHLEGEL TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           225 PARKER LAKES RD
            lease is for and the nature
2.527                                                                      BIGFORK, MT 59911
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SCHLUMBERGER ROD LIFT
            State what the contract or     Master Services Agreement
                                                                           ROD LIFT CONSULTING DIVISION
            lease is for and the nature
2.528                                                                      713 MARKET DR
            of the debtor’s interest
                                                                           OKLAHOMA CITY, OK 73114


            State the term remaining
            List the contract number of
            any government contract
                                                                           SCHLUMBERGER TECHNOLOGY
            State what the contract or     Master Services Agreement
                                                                           CORPORATION
            lease is for and the nature
2.529                                                                      P O BOX 732149
            of the debtor’s interest
                                                                           DALLAS, TX 75373-2149


            State the term remaining
            List the contract number of
            any government contract
                                                                           SCUBA STEVES MOBILE WASH LLC
            State what the contract or     Master Services Agreement
                                                                           3309 134TH AVE SW
            lease is for and the nature
2.530                                                                      BELFIELD, ND 58622-9358
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 76 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 124 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SECURE ENERGY SERVICES USA LLC
            State what the contract or     Master Services Agreement
                                                                           5807 FRONT STREET WEST
            lease is for and the nature
2.531                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SENTRY CRANE SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 10638
            lease is for and the nature
2.532                                                                      EUGENE, OR 97440
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SHALE OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 11404
            lease is for and the nature
2.533                                                                      WILLISTON, ND 58803
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SHERWOOD ENTERPRISES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 950
            lease is for and the nature
2.534                                                                      BIG PINEY, WY 83113
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SHIFT SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           5140 134TH AVE NW
            lease is for and the nature
2.535                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SIERRA CHEMICALS LC
            State what the contract or     Master Services Agreement
                                                                           135 BRUNETT DR UNIT 4
            lease is for and the nature
2.536                                                                      DURANGO, CO 81301
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SIERRA HAMILTON LLC
            State what the contract or     Master Services Agreement
                                                                           900 THREADNEEDLE STE 150
            lease is for and the nature
2.537                                                                      HOUSTON, TX 77079
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 77 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 125 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SILVERLINE SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           1287 DIAMOND VALLEY DR
            lease is for and the nature
2.538                                                                      WINDSOR, CO 80550
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SIRIUS CONTROLS INC.
            State what the contract or     Master Services Agreement
                                                                           1600 COTTON FLAT RD
            lease is for and the nature
2.539                                                                      MIDLAND, TX 79701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SLIPSTREAM ENVIRONMENTAL
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.540                                                                      2536 RIMROCK AVE STE 400
            of the debtor’s interest
                                                                           BOX 288
                                                                           GRAND JUNCTION, CO 81505
            State the term remaining
            List the contract number of
            any government contract
                                                                           SM FENCING & ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           11074 32 E ST SW
            lease is for and the nature
2.541                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SMITHIES HOTSHOT SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           10805 32ND ST SW
            lease is for and the nature
2.542                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SOUND & CELLULAR INC
            State what the contract or     Master Services Agreement
                                                                           2800 PHEASANT DR
            lease is for and the nature
2.543                                                                      CASPER, WY 82604
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SPEC TECH THREADING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1133
            lease is for and the nature
2.544                                                                      WILLISTON, ND 58802-1133
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 78 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 126 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SPL SOUTHERN PETROLEUM LAB INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 842013
            lease is for and the nature
2.545                                                                      DALLAS, TX 75284-2013
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SPLIT ROCK SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 10445
            lease is for and the nature
2.546                                                                      WILLISTON, ND 58803
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SPN WELL SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 201934
            lease is for and the nature
2.547                                                                      DALLAS, TX 75320-1934
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SPYCO OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1145
            lease is for and the nature
2.548                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STABIL DRILL SPECIALTIES LLC
            State what the contract or     Master Services Agreement
                                                                           DEPT 2162
            lease is for and the nature
2.549                                                                      PO BOX 122162
            of the debtor’s interest
                                                                           DALLAS, TX 75312-2162


            State the term remaining
            List the contract number of
            any government contract
                                                                           STACKD OIL TOOLS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1015
            lease is for and the nature
2.550                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STALLION OILFIELD SERVICES LTD.
            State what the contract or     Master Services Agreement
                                                                           950 CORBINDALE RD STE 400
            lease is for and the nature
2.551                                                                      HOUSTON, TX 77024
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 79 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 127 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           STANDARD ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           DRAWER #2235
            lease is for and the nature
2.552                                                                      PO BOX 5935
            of the debtor’s interest
                                                                           TROY, MI 48007-5935


            State the term remaining
            List the contract number of
            any government contract
                                                                           STANLEY CONVERGENT SECURITY
            State what the contract or     Master Services Agreement
                                                                           SOLUTIONS
            lease is for and the nature
2.553                                                                      DEPT CH 10651
            of the debtor’s interest
                                                                           PALATINE, IL 60055


            State the term remaining
            List the contract number of
            any government contract
                                                                           STEALTH OILWELL SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 69063
            lease is for and the nature
2.554                                                                      ODESSA, TX 79769
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STEFFES SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           3050 HIGHWAY 22 N
            lease is for and the nature
2.555                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STICKMAN INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1400
            lease is for and the nature
2.556                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STIM-TECH INC
            State what the contract or     Master Services Agreement
                                                                           1575 DEWAR DR #220
            lease is for and the nature
2.557                                                                      ROCK SPRINGS, WY 82901
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           STINGER TESTING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 788
            lease is for and the nature
2.558                                                                      1401 E 1100 S
            of the debtor’s interest
                                                                           VERNAL, UT 84078


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 80 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 128 of 147

Debtor         Whiting Resources Corporation                                                 Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           STOPPLEWORTH & SONS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 758
            lease is for and the nature
2.559                                                                      301 N MAIN STREET
            of the debtor’s interest
                                                                           BELFIELD, ND 58622


            State the term remaining
            List the contract number of
            any government contract
                                                                           STUBBS & STUBBS OILFIELD
            State what the contract or     Master Services Agreement
                                                                           CONSTRUCTION INC
            lease is for and the nature
2.560                                                                      PO BOX 32
            of the debtor’s interest
                                                                           VERNAL, UT 84078


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUMMIT ESP LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 21468
            lease is for and the nature
2.561                                                                      TULSA, OK 74121
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUN TUBULAR TESTING SERVICES
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.562                                                                      4989 LAKE VIEW LOOP
            of the debtor’s interest
                                                                           WILLISTON, ND 58801


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUN WELL SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 204594
            lease is for and the nature
2.563                                                                      DALLAS, TX 75320-4594
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUNSTATE EQUIPMENT CO LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 52581
            lease is for and the nature
2.564                                                                      PHOENIX, AZ 85072-2581
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUPER HEATERS OF NORTH DAKOTA
            State what the contract or     Master Services Agreement
                                                                           LLC
            lease is for and the nature
2.565                                                                      PO BOX 421328
            of the debtor’s interest
                                                                           HOUSTON, TX 77242-1328


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                  Page 81 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 129 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           SUPERIOR PRODUCTION LOGGING
            State what the contract or     Master Services Agreement
                                                                           INC
            lease is for and the nature
2.566                                                                      220 INDUSTRIAL AVE
            of the debtor’s interest
                                                                           GRANBURY, TX 76049


            State the term remaining
            List the contract number of
            any government contract
                                                                           SUREFIRE WIRELINE WEST LLC
            State what the contract or     Master Services Agreement
                                                                           233 NORTH PARK DR
            lease is for and the nature
2.567                                                                      KITTANNING, PA 16201
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SWAT CONSULTING INC
            State what the contract or     Master Services Agreement
                                                                           12514 16 MILE ROAD
            lease is for and the nature
2.568                                                                      MARSHALL, MI 49068
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           SWING TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           BOX 199
            lease is for and the nature
2.569                                                                      WORLAND, WY 82401
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           T & S SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           BOX 973
            lease is for and the nature
2.570                                                                      GILLETTE, WY 82716
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           T F HUDGINS INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           DEPT 859
            lease is for and the nature
2.571                                                                      PO BOX 4346
            of the debtor’s interest
                                                                           HOUSTON, TX 77210-4346


            State the term remaining
            List the contract number of
            any government contract
                                                                           T&T MEASUREMENTS INC
            State what the contract or     Master Services Agreement
                                                                           10671 43RD ST NW
            lease is for and the nature
2.572                                                                      NEWTOWN, ND 58763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 82 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 130 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           TACTICAL CONSULTING
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.573                                                                      PO BOX 80
            of the debtor’s interest
                                                                           WILLISTON, ND 58802


            State the term remaining
            List the contract number of
            any government contract
                                                                           TALLY CONSTRUCTION LLC
            State what the contract or     Master Services Agreement
                                                                           745 MUSTANG AVE
            lease is for and the nature
2.574                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TARGA BADLANDS LLC ORIGINALLY SADDLE BUTTE PIPELINE, LLC
            State what the contract or     Crude Gathering Agreement
                                                                           P.O. BOX 5103
            lease is for and the nature
2.575                                                                      205 WEST MAPLE
            of the debtor’s interest
                                                                           SUITE 1100
                                                                           ATTN: CONTRACT ADMINISTRATION
                                                                           ENID, OK 73702-5103
            State the term remaining
            List the contract number of
            any government contract
                                                                           TARGA BADLANDS LLC ORIGINALLY SADDLE BUTTE PIPELINE, LLC
            State what the contract or     Crude Gathering Agreement
                                                                           P.O. BOX 5103
            lease is for and the nature
2.576                                                                      205 WEST MAPLE
            of the debtor’s interest
                                                                           SUITE 1100
                                                                           ATTN: CONTRACT ADMINISTRATION
                                                                           ENID, OK 73702-5103
            State the term remaining
            List the contract number of
            any government contract
                                                                           TARGA BADLANDS LLC PREVIOUSLY SADDLE BUTTE PIPELINE, LLC
            State what the contract or     Gas G&P Agreement- fixed fee
                                                                           P.O. BOX 844
            lease is for and the nature
2.577                                                                      HOUSTON, TX 77001
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TERVITA ENVIRONMENTAL SERVICES
            State what the contract or     Master Services Agreement
                                                                           1801 CALIFORNIA ST, 50TH FL
            lease is for and the nature
2.578                                                                      DENVER, CO 80202
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TEX-MEX CONSTRUCTION, INC
            State what the contract or     Master Services Agreement
                                                                           458 6TH ST
            lease is for and the nature
2.579                                                                      HOBOKEN, NJ 07030
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 83 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 131 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           THRU TUBING SOLUTIONS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 203379
            lease is for and the nature
2.580                                                                      DALLAS, TX 75320
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TIGA
            State what the contract or     Master Services Agreement
                                                                           201 W VERMILION ST STE 100
            lease is for and the nature
2.581                                                                      LAFAYETTE, LA 70501
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TIGER WELL SERVICE LLP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1096
            lease is for and the nature
2.582                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TIM W OLSON CONSTRUCTION INC
            State what the contract or     Master Services Agreement
                                                                           12525 HWY 20
            lease is for and the nature
2.583                                                                      PO BOX 513
            of the debtor’s interest
                                                                           BUFFALO, SD 57720


            State the term remaining
            List the contract number of
            any government contract
                                                                           TIMBERLANE PUMPS LLC
            State what the contract or     Master Services Agreement
                                                                           1092 E MAIN ST
            lease is for and the nature
2.584                                                                      VERNAL, UT 84078
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TITAN ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1808
            lease is for and the nature
2.585                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TJS OILFIELD SERVICE
            State what the contract or     Master Services Agreement
                                                                           4910 BOULDER DR
            lease is for and the nature
2.586                                                                      BISMARCK, ND 58504
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 84 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 132 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           TNT WELL SERVICING INC
            State what the contract or     Master Services Agreement
                                                                           3 GAGE ROAD
            lease is for and the nature
2.587                                                                      ROUNDUP, MT 59072
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOOLPUSHERS SUPPLY COMPANY
            State what the contract or     Master Services Agreement
                                                                           P.O. BOX 1714
            lease is for and the nature
2.588                                                                      CASPER, WY 82602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TORRENT ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 19177
            lease is for and the nature
2.589                                                                      HOUSTON, TX 77224-9177
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOTAL DEPTH RENTALS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1004
            lease is for and the nature
2.590                                                                      WILLISTON, ND 58802-1004
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOTAL DEPTH WELL SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           BOX 479
            lease is for and the nature
2.591                                                                      WHITECOURT, AB T7S 1P6
            of the debtor’s interest
                                                                           CANADA


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOTAL DIRECTIONAL SVCS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 831
            lease is for and the nature
2.592                                                                      WINDSOR, CO 80550
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOTAL ENERGY CORP
            State what the contract or     Master Services Agreement
                                                                           2 HARDSCRABBLE ROAD
            lease is for and the nature
2.593                                                                      NORTH SALEM, NY 10560
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 85 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 133 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           TOTAL OILFIELD RENTALS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 50646
            lease is for and the nature
2.594                                                                      CASPER, WY 82605
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TOTAL SAFETY US INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 654171
            lease is for and the nature
2.595                                                                      DALLAS, TX 75265-4171
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TR ROBEL SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           300 E 16TH ST UNIT 216
            lease is for and the nature
2.596                                                                      GREELEY, CO 80631
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRACERCO
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.597
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRC ROD SERVICES OF TEXAS INC
            State what the contract or     Master Services Agreement
                                                                           2810 S COUNTY ROAD 1207
            lease is for and the nature
2.598                                                                      MIDLAND, TX 79706
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TREADSTONE ENVIRONMENTAL
            State what the contract or     Master Services Agreement
                                                                           SERVICES LLC
            lease is for and the nature
2.599                                                                      14414 41ST ST NW
            of the debtor’s interest
                                                                           ALEXANDER, ND 58831


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRENCHLINE ENERGY SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 193
            lease is for and the nature
2.600                                                                      RAY, ND 58849
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 86 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 134 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                    State the name and mailing address for all other parties with whom
                                                                           the debtor has an executory contract or unexpired lease

                                                                           TRENTROY CORP
            State what the contract or     Master Services Agreement
                                                                           13251 58TH STREET NW
            lease is for and the nature
2.601                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIANGLE ELECTRIC INC
            State what the contract or     Master Services Agreement
                                                                           2644 1ST AVE EAST
            lease is for and the nature
2.602                                                                      PO BOX 789
            of the debtor’s interest
                                                                           WILLISTON, ND 58801


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIANGLE USA PETROLEUM CORPORATION
            State what the contract or     Purchase and Sale Agreement -
                                                                           C/O IRELAND STAPLETON PRYOR & PASCOE, PC
            lease is for and the nature    Kodiak as Seller
2.603                                                                      ATTN: KELLEY DUKE
            of the debtor’s interest
                                                                           717 17TH STREET
                                                                           #2800
                                                                           DENVER, CO 80202
            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIANGLE USA PETROLEUM CORPORATION
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: ASHLEY GARBER
            lease is for and the nature
2.604                                                                      1200 17TH STREET
            of the debtor’s interest
                                                                           SUITE 2600
                                                                           DENVER, CO 80202
            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIDDER INDUSTRIAL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 955
            lease is for and the nature
2.605                                                                      PLAINS, TX 79355
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIGGER ENERGY INC
            State what the contract or     Master Services Agreement
                                                                           915 COLEMAN CIRCLE
            lease is for and the nature
2.606                                                                      CASPER, WY 82601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRIHYDRO CORPORATION
            State what the contract or     Master Services Agreement
                                                                           1252 COMMERCE DRIVE
            lease is for and the nature
2.607                                                                      LARAMIE, WY 82070
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 87 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 135 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           TRIPLE S ENTERPRISES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2238
            lease is for and the nature
2.608                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TROTTER CONSTRUCTION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 206
            lease is for and the nature
2.609                                                                      GRASSY BUTTE, ND 58634
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRULAB LLC
            State what the contract or     Master Services Agreement
                                                                           2674 SIMS SUITE B
            lease is for and the nature
2.610                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TRUST T TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1503
            lease is for and the nature
2.611                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TUGGERS INC
            State what the contract or     Master Services Agreement
                                                                           402 2ND AVE NE
            lease is for and the nature
2.612                                                                      BELFIELD, ND 58622
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TUNDRA TUBING TESTING
            State what the contract or     Master Services Agreement
                                                                           1900 107TH ST NW
            lease is for and the nature
2.613                                                                      BURLINGTON, ND 58722
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           TWO BIT RENTALS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2537
            lease is for and the nature
2.614                                                                      WILLISTON, ND 58802
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 88 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 136 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           TYPHOON EXCAVATION INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1451
            lease is for and the nature
2.615                                                                      WILLISTON, ND 58802-1451
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           ULTERRA DRILLING
            State what the contract or     Master Services Agreement
                                                                           TECHNOLOGIES LP
            lease is for and the nature
2.616                                                                      PO BOX 733586
            of the debtor’s interest
                                                                           DALLAS, TX 75373-3586


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNIT DRILLING COMPANY
            State what the contract or     Master Services Agreement
                                                                           DEPARTMENT 247
            lease is for and the nature
2.617                                                                      TULSA, OK 74182
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNITED QUALITY COOPERATIVE
            State what the contract or     Master Services Agreement
                                                                           PO BOX 340
            lease is for and the nature
2.618                                                                      NEW TOWN, ND 58763
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNITED RENTALS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 100711
            lease is for and the nature
2.619                                                                      ATLANTA, GA 30384-0711
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           UNITED VISION LOGISTICS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 975357
            lease is for and the nature
2.620                                                                      DALLAS, TX 75397-5357
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           URSA RESOURCES GROUP LLC
            State what the contract or     Purchase and Sale Agreement
                                                                           ATTN: MATTHEW B. STEELE
            lease is for and the nature    (Kodiak as buyer)
2.621                                                                      602 SAWYER STREET
            of the debtor’s interest
                                                                           SUITE 710
                                                                           HOUSTON, TX 77007
            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 89 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 137 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           US WATER SERVICES
            State what the contract or     Master Services Agreement
                                                                           12270 43RD STREET NE
            lease is for and the nature
2.622                                                                      ST MICHAEL, MN 55376
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           USA COMPRESSION PARTNERS LP
            State what the contract or     Master Services Agreement
                                                                           P O BOX 974206
            lease is for and the nature
2.623                                                                      DALLAS, TX 75397-4206
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           VALIANT ARTIFICAL LIFT
            State what the contract or     Master Services Agreement
                                                                           SOLUTIONS LLC
            lease is for and the nature
2.624                                                                      ONE LEADERSHIP SQUARE
            of the debtor’s interest
                                                                           NORTH TOWER
                                                                           211 N ROBINSON AVE STE 1301
                                                                           OKLAHOMA CITY, OK 73102
            State the term remaining
            List the contract number of
            any government contract
                                                                           VALLEN DISTRIBUTION INC
            State what the contract or     Master Services Agreement
                                                                           P O BOX 404753
            lease is for and the nature
2.625                                                                      ATLANTA, GA 30384-4753
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           VALOR ENERGY SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 817
            lease is for and the nature
2.626                                                                      LEVELLAND, TX 79336
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           VAREL INTERNATIONAL
            State what the contract or     Master Services Agreement
                                                                           DEPT 3474
            lease is for and the nature
2.627                                                                      PO BOX 123474
            of the debtor’s interest
                                                                           DALLAS, TX 75312-3474


            State the term remaining
            List the contract number of
            any government contract
                                                                           VETERAN HOT OIL SERVICE
            State what the contract or     Master Services Agreement
                                                                           520 26TH AVE NW
            lease is for and the nature
2.628                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 90 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 138 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           VOLUMETRICS
            State what the contract or     Master Services Agreement
                                                                           PO BOX 501
            lease is for and the nature
2.629                                                                      MOUNTAIN VIEW, WY 82939
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WADE WORKS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 84
            lease is for and the nature
2.630                                                                      BUFFALO, SD 57720
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WALLYS EQUIPMENT INCORPORATED
            State what the contract or     Master Services Agreement
                                                                           107 S SLAUGHTER
            lease is for and the nature
2.631                                                                      SUNDOWN, TX 79372
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WARREN WELL SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           3702 HWY 58
            lease is for and the nature
2.632                                                                      FAIRVIEW, MT 59221
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WASTE MANAGEMENT OF COLORADO
            State what the contract or     Master Services Agreement
                                                                           PO BOX 78251
            lease is for and the nature
2.633                                                                      PHOENIX, AZ 85062-8251
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WATSON WELL SOLUTIONS LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2689
            lease is for and the nature
2.634                                                                      WATFORD CITY, ND 58854
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WAUKESHA-PEARCE INDUSTRIES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 204116 (REMIT TO)
            lease is for and the nature
2.635                                                                      ABA 121000248
            of the debtor’s interest
                                                                           DALLAS, TX 75320-4116


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 91 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 139 of 147

Debtor         Whiting Resources Corporation                                               Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           WAYNES TRUCKING INC
            State what the contract or     Master Services Agreement
                                                                           10436 31ST ST NW
            lease is for and the nature
2.636                                                                      KEENE, ND 58847
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WB SUPPLY LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 206620
            lease is for and the nature
2.637                                                                      DALLAS, TX 75320-6620
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WBI ENERGY CORROSION SERVICES
            State what the contract or     Master Services Agreement
                                                                           PO BOX 5601
            lease is for and the nature
2.638                                                                      BISMARCK, ND 58506-5601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WEATHERFORD US LP
            State what the contract or     Master Services Agreement
                                                                           PO BOX 301003
            lease is for and the nature
2.639                                                                      DALLAS, TX 75303-1003
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WEED-BLASTER
            State what the contract or     Master Services Agreement
                                                                           611 9TH AVE E
            lease is for and the nature
2.640                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WELLDOG
            State what the contract or     Master Services Agreement
                                                                           1525 INDUSTRY DRIVE
            lease is for and the nature
2.641                                                                      LARAMIE, WY 82070
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WELLPRO INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2436
            lease is for and the nature
2.642                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                Page 92 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 140 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           WELLS WHISPER LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1728
            lease is for and the nature
2.643                                                                      DUMAS, TX 79029
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WENCK ASSOCIATES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 249
            lease is for and the nature
2.644                                                                      MAPLE PLAIN, MN 55359-0249
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WESCO DISPOSAL INC
            State what the contract or     Master Services Agreement
                                                                           DBA ABCO RECYCLING
            lease is for and the nature
2.645                                                                      625 W DEER VALLEY DR
            of the debtor’s interest
                                                                           STE 103-187
                                                                           PHEONIX, AZ 85027
            State the term remaining
            List the contract number of
            any government contract
                                                                           WEST DAKOTA WATER LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 912927
            lease is for and the nature
2.646                                                                      DENVER, CO 80291
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WEST RIVER PUMPS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1285
            lease is for and the nature
2.647                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WEST TEXAS WATER WELL SERVICE
            State what the contract or     Master Services Agreement
                                                                           3410 MANKINS AVE
            lease is for and the nature
2.648                                                                      ODESSA, TX 79764
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WESTERN CHEMICAL LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1327
            lease is for and the nature
2.649                                                                      ROOSEVELT, UT 84066
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 93 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 141 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           WESTERN STATES FIRE PROTECTION
            State what the contract or     Master Services Agreement
                                                                           7026 S TUCSON WAY
            lease is for and the nature
2.650                                                                      CENTENNIAL, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WESTERN STATES RECLAMATION INC
            State what the contract or     Master Services Agreement
                                                                           3756 IMPERIAL ST
            lease is for and the nature
2.651                                                                      FREDERICK, CO 80516
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WHAM LLC
            State what the contract or     Master Services Agreement
                                                                           1903 W MAIN, STE #2A
            lease is for and the nature
2.652                                                                      NEWCASTLE, WY 82701
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WHITE MOUNTAIN OPERATING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 2353
            lease is for and the nature
2.653                                                                      PINEDALE, WY 82941-2353
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WHITE WING LIMITED LLC
            State what the contract or     Master Services Agreement
                                                                           1627 W UNIVERSITY PARKWAY
            lease is for and the nature
2.654                                                                      SARASOTA, FL 34243
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WHITING OIL AND GAS CORPORATION
            State what the contract or     Contract Operator Agreement
                                                                           1700 LINCOLN STREET
            lease is for and the nature
2.655                                                                      SUITE 4700
            of the debtor’s interest
                                                                           DENVER, CO 80203


            State the term remaining
            List the contract number of
            any government contract
                                                                           WILD WELL CONTROL INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 919264
            lease is for and the nature
2.656                                                                      DALLAS, TX 75391-9264
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 94 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 142 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           WILDCAT TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1389
            lease is for and the nature
2.657                                                                      SIDNEY, MT 59270
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WILLIAM H SMITH AND
            State what the contract or     Master Services Agreement
                                                                           ADDRESS ON FILE
            lease is for and the nature
2.658
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WILLYS HYDROTEST SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           1012 1ST ST SW
            lease is for and the nature
2.659                                                                      DICKINSON, ND 58601
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WINN-MARION-BARBER LLC
            State what the contract or     Master Services Agreement
                                                                           7084 SOUTH REVERE PKWY UNIT A
            lease is for and the nature
2.660                                                                      CENTENNIAL, CO 80112
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WISE SERVICES INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 427
            lease is for and the nature
2.661                                                                      LYMAN, WY 82937
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WOLLA OILFIELD SERVICES LLC
            State what the contract or     Master Services Agreement
                                                                           14672 HIGHWAY 2
            lease is for and the nature
2.662                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WOLLA TRUCKING LLC
            State what the contract or     Master Services Agreement
                                                                           14672 HIGHWAY 2
            lease is for and the nature
2.663                                                                      WILLISTON, ND 58801
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 95 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 143 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           WOOD GROUP PSN INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 301415
            lease is for and the nature
2.664                                                                      DALLAS, TX 75303-1415
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WOOD GROUP USA INC - CMO
            State what the contract or     Master Services Agreement
                                                                           PO BOX 733325
            lease is for and the nature
2.665                                                                      DALLAS, TX 75373-3325
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WORKOVER SOLUTIONS INC
            State what the contract or     Master Services Agreement
                                                                           5535 BRYSTONE DR
            lease is for and the nature
2.666                                                                      HOUSTON, TX 77041
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           WTG FUELS INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 3514
            lease is for and the nature
2.667                                                                      211 W COLORADO
            of the debtor’s interest
                                                                           MIDLAND, TX 79702


            State the term remaining
            List the contract number of
            any government contract
                                                                           WYOMING CASING SERVICE INC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1153
            lease is for and the nature
2.668                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           X-SITE ENERGY SERVICES LLC.
            State what the contract or     Master Services Agreement
                                                                           497 116TH AVE SW
            lease is for and the nature
2.669                                                                      KILLDEER, ND 58640
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract
                                                                           YSTAAS ELECTRICAL SERVICE LLC
            State what the contract or     Master Services Agreement
                                                                           PO BOX 1155
            lease is for and the nature
2.670                                                                      DICKINSON, ND 58602
            of the debtor’s interest


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 96 of 97
               Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 144 of 147

Debtor         Whiting Resources Corporation                                              Case number (if known) 20-32023 (DRJ)
              Name




           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases


         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

List all contracts and unexpired leases                                   State the name and mailing address for all other parties with whom
                                                                          the debtor has an executory contract or unexpired lease

                                                                           ZAVANNA LLC
            State what the contract or     Operating Agreement
                                                                           1200 - 17TH STREET
            lease is for and the nature
2.671                                                                      SUITE 2850
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           ZAVANNA LLC
            State what the contract or     Tolling Agreement
                                                                           1200 - 17TH STREET
            lease is for and the nature
2.672                                                                      SUITE 1100
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract
                                                                           ZAVANNA, LLC
            State what the contract or     Participation Agreement
                                                                           1200 - 17TH STREET
            lease is for and the nature
2.673                                                                      SUITE 2850
            of the debtor’s interest
                                                                           DENVER, CO 80202


            State the term remaining
            List the contract number of
            any government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                               Page 97 of 97
         Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 145 of 147



         Whiting Resources Corporation

                                Southern                                 Texas

                      20-32023 (DRJ)




X




Whiting Petroleum            1700 Lincoln, Suite 4700 Denver, CO 80203           JPMORGAN CHASE BANK,
Corporation                                                                      N.A., MID-CORP LOAN     X
                                                                                 ADMINISTRATION




Whiting Petroleum            1700 Lincoln, Suite 4700 Denver, CO 80203           THE BANK OF NEW YORK
Corporation                                                                      MELLON TRUST COMPANY,
                                                                                 N.A.                    X




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           BURLINGTON RESOURCES
Corporation                                                                      OIL & GAS COMPANY LP
                                                                                                         X




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           EQUINOR ENERGY LP
Corporation
                                                                                                         X




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           JPMORGAN CHASE BANK,
Corporation                                                                      N.A., MID-CORP LOAN
                                                                                                         X
                                                                                 ADMINISTRATION




Whiting Oil and Gas          1700 Lincoln, Suite 4700 Denver, CO 80203           THE BANK OF NEW YORK
Corporation                                                                      MELLON TRUST COMPANY,
                                                                                 N.A.                    X




                                                                                                             2
                Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 146 of 147

Debtor         Whiting Resources Corporation                                           Case number (if known) 20-32023 (DRJ)
              Name




            Additional Page if Debtor Has More Codebtors


          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                    Column 2: Creditor


           Name                         Mailing address                                           Name                          Check all schedules
                                                                                                                                that apply:

2.7    Whiting US Holding Company 1700 Lincoln, Suite 4700 Denver, CO 80203                   JPMORGAN CHASE BANK,
                                                                                              N.A., MID-CORP LOAN
                                                                                              ADMINISTRATION                     X D
                                                                                                                                   E/F
                                                                                                                                   G

2.8    Whiting US Holding Company 1700 Lincoln, Suite 4700 Denver, CO 80203                   THE BANK OF NEW YORK
                                                                                              MELLON TRUST COMPANY,
                                                                                              N.A.                                 D
                                                                                                                                 X E/F
                                                                                                                                   G

2.9    Whiting Canadian Holding    1700 Lincoln, Suite 4700 Denver, CO 80203                  JPMORGAN CHASE BANK,
       Company ULC                                                                            N.A., MID-CORP LOAN
                                                                                              ADMINISTRATION                     X D
                                                                                                                                   E/F
                                                                                                                                   G

2.10   Whiting Canadian Holding    1700 Lincoln, Suite 4700 Denver, CO 80203                  THE BANK OF NEW YORK
       Company ULC                                                                            MELLON TRUST COMPANY,
                                                                                              N.A.                                 D
                                                                                                                                 X E/F
                                                                                                                                   G




Official Form 206H                                             Schedule H: Codebtors                                           Page 2 of 2
    Case 20-32021 Document 286 Filed in TXSB on 05/06/20 Page 147 of 147




    Whiting Resources Corporation

                           Southern               Texas

              20-32023 (DRJ)




                                                                             12/15




                                                                               in




X

X

X

X

X

X




            5/6/2020




                                      Correne S. Loeffler


                                      Chief Financial Officer and Director
